Exhibit 10.105

 

[***].  Confidential Treatment Requested – Certain information in this exhibit
has been omitted and filed separately with the Commission.  Confidential
treatment has been requested with respect to the omitted portions.

 

ASSET PURCHASE AGREEMENT

 

This is an ASSET PURCHASE AGREEMENT (this ”Agreement”), dated October 29, 2004
by and between UTStarcom CDMA Technologies Korea Limited, a limited liability
company (yuhan hoesa) organized under the laws of Korea (“Purchaser”) and Giga
Telecom, Inc., a corporation organized under the laws of Korea (“Seller”).
Purchaser and Seller shall sometimes each be referred to as a “Party” and
collectively as the ”Parties”.

 

RECITALS:

 

WHEREAS, Seller is the owner of certain assets relating to the research and
development of CDMA wireless products;

 

WHEREAS, Purchaser wishes to establish a research and development center in
Korea to provide certain design services for its overseas subsidiaries and
Affiliates to manufacture and sell CDMA wireless products;

 

WHEREAS, Seller desires to sell, and Purchaser desires to purchase, the
Transferred Assets (as defined below) upon terms and conditions set forth herein
(“Asset Transfer”);

 

WHEREAS, as a separate arrangement, Seller and UTStarcom Inc. (“UTSI”) have
entered into an agreement dated March 8, 2004 whereby UTSI has engaged Seller to
design three (3) products (i.e., C2000, C3000 and C5000) (“Existing Projects”)
for which UTSI has fully paid the amount of the contract price of United States
Dollars [***].  The amount and timing of the payment by Purchaser of a portion
of the purchase price for the Asset Transfer shall depend upon the completion of
the Existing Projects as set forth herein;

 

WHEREAS, as a separate arrangement, Seller and UTSI have entered into certain
agreements dated August 6, 2004 whereby UTSI has engaged Seller to design
certain entry-level handsets using [***] for which UTSI has fully paid the
amount of the contract price of United States Dollars [***].

 

WHEREAS, as a separate arrangement, Seller and UTSI have entered into certain
agreements dated September 17, 2004 whereby UTSI has engaged Seller to design
three (3) products (i.e., C12000, C1200B and CI 100B) for which UTSI has paid
the amount of US$800,000 out of the total amount of US$[***].

 

NOW THEREFORE, in consideration of the mutual agreements, covenants,
representations and warranties contained herein, and in reliance thereon,
Purchaser and Seller hereby agree as follows:

 

DEFINITIONS:

 

“Affiliate” or “Affiliates” means any Person(s) directly or indirectly
controlling, controlled by or under common control with such Person. As used in
this definition, “controlling” (including, with its

 

1

--------------------------------------------------------------------------------


 

correlative meanings, “controlled by” and “under common control with”) means
possession, directly or indirectly, of power to direct or cause the direction of
management or policies, whether through ownership of securities, partnership or
other ownership interests, by contract or otherwise.

 

“Asset List” has the meaning as described in Section 1.1.

 

“Asset Transfer” has the meaning as described in the Recitals Section.

 

“Authority” means any national or local or foreign governmental or regulatory
entity, or any department, agency, authority or political subdivision thereof.

 

“Balance Sheet” has the meaning as described in Section 2.4. “Balance Sheet
Date” has the meaning as described in Section 2.4.

 

“Business Day” shall mean Monday through Friday, except those days on which
commercial banks are authorized or required by law to close in either the United
States of America or Korea.

 

“Calendar Day” shall mean all days of the week, including national holidays.
“CDMA” shall mean Code Division Multiple Access digital wireless technology.
“Closing” and “Closing Date” have the meanings as described in Section 1.12.

 

“Complete”, “Completed” and “Completion” mean results satisfactory to Purchaser
with respect to (i) CDG approval fro Stages 1, 2 and 3, (ii) customer acceptance
by at least one carrier, (iii) manufacturing engineering acceptance test and
(iv) qualification test.

 

“Confidential Information” has the meaning as described in Section 1.14(g).

 

“C2000” means the tri-mode (CDMA 1x / AMPS / GPS) handsets with features of
[***] which Seller has agreed to develop for Purchaser pursuant to an agreement
therefor dated March 8, 2004.

 

“C3000” means the tri-mode (CDMA lx / AMPS / GPS) handsets with features of
[***] which Seller has agreed to develop for Purchaser pursuant to an agreement
therefor dated March 8, 2004.

 

“C5000” means the tri-mode (CDMA Ix / AMPS / GPS) handsets with features of
[***] which Seller has agreed to develop for Purchaser pursuant to an agreement
therefor dated March 8, 2004.

 

“Damages” means the aggregate amount of all damages, claims, losses,
obligations, liabilities (including any governmental penalty, fines or punitive
damages), deficiencies, interest, costs and expenses arising out of or relating
to a matter and any actions, judgments, costs and expenses (including reasonable
attorneys’ fees and all other expenses incurred in investigating, preparing or
defending any litigation or proceeding, commenced or threatened) incident to
such matter or to the enforcement of this Agreement and any ancillary agreements
thereto, including, but not limited to, reasonable legal fees incurred by the
Party entitled to indemnification under this Agreement and any ancillary
agreements thereto.

 

“Employee Releases” has the meaning as described in Section 1.11(f).
“Environmental Laws” has the meaning as described in Section 2.12(a).

 

“Environmental Liabilities” means any liabilities (including costs of
re-mediation) known or unknown, foreseen or unforeseen, whether contingent or
otherwise, fixed or absolute, present or future, asserted against or incurred by
Purchaser arising out of or relating to (i) environmental conditions first
occurring or existing prior to the Closing (whether disclosed or undisclosed)
including, without limitation, the presence, Release, threat of Release,
Management or exposure of or to Hazardous Substances (each as defined herein)
at, on, in or under any property relating to or connected with the R&D now or
previously owned, operated or leased by Seller or any of its Affiliates or
predecessors (whether into the air, soil, ground or surface waters on-site or
off-site); (ii) the off site transportation, storage, treatment, recycling or

 

2

--------------------------------------------------------------------------------


 

disposal of Hazardous Substances Managed, Released or generated related to or
connected with the R&D prior to the, Closing by Seller or any of its Affiliates
or predecessors or generated in connection with any of their operations; or
(iii) any violation of any Environmental Law in relation to or connected with
the R&D first occurring or existing prior to the Closing (including, without
limitation, costs and expenses for pollution control equipment required to bring
the R&D into compliance with Environmental Laws and fines, penalties and defense
costs incurred for such reasonable time after the Closing as it takes Purchaser
to come into compliance).

 

“Environmental Permits” has the meaning as described in Section 2.12(b).
“Excluded Assets” has the meaning as described in Section 1.2.

 

“Existing Projects” has the meaning as described in the Recitals Section.

 

“Financial Institution” has the same meaning as ascribed to “creditor financial
institution” in Article 2, Item 1 of the Corporate Restructuring Promotion Act
(Act No. 6991, established on August 14, 2001 as last amended as of
December 11, 2003).

 

“Financial Statements” has the meaning as described in Section 2.4.

 

“Hazardous Substances” means any hazardous, toxic or polluting materials,
substances, wastes, pollutants or contaminants (including, without limitation,
petroleum and petroleum products, PCBs, radioactive materials, asbestos or
asbestos-containing materials).

 

“Holdback Amount” has the meaning as described in Section 1.4(a).

 

“Indemnified Party” and “Indemnifying Party” have the meanings as described in
Section 4.5(b)(iv).

 

“Initial Payment” has the meaning as described in Section 1.4(a). “Installments”
has the meaning as described in
Section 1.4(c).

 

“Intellectual Property” means any or all of the following and all rights
relating to or otherwise necessary to the operation of the R&D, whether owned
by, licensed to or otherwise used by Seller, in, arising out of, or associated
therewith: (i) all United States, Korean and foreign patents and utility models
and applications therefor and all reissues, divisions, renewals, extensions,
provisionals, continuations and continuations-in-part thereof, and equivalent or
similar rights anywhere in the world in inventions and discoveries; (ii) all
inventions (whether patentable or not), invention disclosures, improvements,
trade secrets, proprietary information, know how, technology, technical data,
tools and product designs, and all documentation embodying or evidencing any of
the foregoing; (iii) all copyrights, copyrights registrations and applications
therefor and all other rights corresponding thereto throughout the world;
(iv) all industrial designs and any registrations and applications therefor
throughout the world; (v) all databases and data collections and all rights
therein throughout the world; (vi) all computer software including all source
code, object code, firmware, development tools, files, records and data, all
media on which any of the foregoing is recorded; and (vii) any similar,
corresponding or equivalent rights to any of the foregoing anywhere in the
world.

 

[***] has the meaning as described in the Recitals Section.

 

[***] has the meaning as described in the Recitals Section.

 

“Key Employees” has the meaning as described in Section 1.1(g).

 

“Knowledge” and words of similar import mean, with respect to any Party, actual
knowledge of a particular fact or other matter being possessed by any officer or
other individual now or formerly having principal responsibility for a business
or administrative function of such Party,

 

3

--------------------------------------------------------------------------------


 

including individuals servicing in such a capacity in or for the R&D, and the
knowledge that reasonably could be expected to be obtained in the course of
conducting a reasonably comprehensive investigation concerning the subject
matter.

 

“Korea” means the Republic of Korea.

 

“Labor Standards Act” means the Labor Standards Act of Korea.

 

“Law” means all laws, statutes, ordinances, regulations, and other
pronouncements having the effect of law of the Republic of Korea or any other
country or territory, commonwealth, city, county, municipality, protectorate,
possession, court, tribunal, agency, government, department, commission,
arbitrator, board, bureau, or instrumentality thereof.

 

“Liability” means all debt, liabilities, losses, claims, damages, costs,
expenses and obligations of every kind, whether fixed or contingent, mature or
unmatured, or liquidated or unliquidated, including, without limitation, those
arising under any law and those arising under any contract, commitment or
undertaking.

 

“Licensed Intellectual Property” has the meanings as described in
Section 2.16(d).

 

“Lien” or “Liens” means any lien, charge, claim, pledge, security interest,
conditional sale agreement or other title retention agreement, lease, tenancy,
ground rent, license, mortgage, security agreement, covenant, condition,
restriction, right-of-way, easement, encroachment, option, judgment or of other
encumbrance of matter of title.

 

“Loss” or “losses” means any and all deficiencies, judgments, settlements,
demands, claims, actions, assessments, liabilities, losses, damages (other than
consequential damages), interest, fines, penalties, costs and expenses,
including without limitation, reasonable legal, accounting and other costs and
expenses incurred in connection with investigating, defending, settling or
satisfying any and all demands, claims, actions, causes of action, suit,
proceedings, assessment, judgments or appeals.

 

“Management” has the meaning as described in Section 2.12(d). “Managed” has a
similar meaning appropriate for the context.

 

“Material Adverse Effect” means an effect that is materially adverse (i) to the
properties, business, operations, earnings, assets, liabilities or financial
condition, or prospects of Seller taken as a whole, (ii) the ability of Seller
to perform its obligations under this Agreement, or (iii) the enforceability of
this Agreement, as the case may be.

 

“National Tax Basic Law” means the statute (Act No. 2679), established on
December 27, 1974, as last amended by Act No. 7008 on December 30, 2003.

 

“Person” means any individual, a corporation, a partnership, an association, a
trust or other entity or organization, including an Authority.

 

“Personal Property Permitted Encumbrances” has the meaning as described in
Section 2.14. “Purchase Price” has the meaning as described in Section 1.3.
“Purchase Price Balance” has the meaning as described in Section 1.4(c).
“Purchase Price Escrow Agreement” has the meaning as described in the
Section 1.8.

 

“Raw Materials” means the raw materials being used for or which are
substantially related to the R&D for development of all the models that are
under development as of the Closing Date, including but not limited to the
following models: C2000, C3000, C5000, C1 100A, C1100B; C1200B, C12000 and
GSH-810. Those raw materials will include, but will not be limited to, parts,
PCBs, moldings, assemblies, tools, and samples that are mobilized for and/or
resulted from R&D activities for each stage of

 

4

--------------------------------------------------------------------------------


 

development for mock-up samples, prototype samples, engineering samples,
mechanical samples, pre-production samples, and mass production samples.

 

“R&D” means the research and development activities of Seller in respect of CDMA
wireless products, including but not limited to all registered rights,
copyrights, trade secrets, and manufacturing processes related thereto.

 

“R&D Employees” has the meaning as described in Section 1.1(g).

 

“Released” means released, spilled, leaked, pumped, poured, emitted, emptied,
discharged, injected, escaped, leached, disposed, or dumped and other similar
terms. “Release” when used as a verb, has the same meaning, but in the present
tense, and when used as a noun, has a similar meaning appropriate for the
context.

 

“Schedules to be-Prepared” has the meaning of such schedules to this Agreement
which have not yet been attached hereto as of the date of this Agreement, but
which shall be prepared to Purchaser’s satisfaction and delivered by Seller
within a reasonable time after the date hereof.

 

“Taxes” and “Tax” have the meanings as described in Section 2.7. “Third Party
Claim” has the meaning as described in Section 4.5(b)(i). “Transferred Assets”
has the meaning as described in Section 1.1.

 

“United States Dollars” and “US$” means the official currency of the United
States of America.

 

“Walk Away Date” has the meaning as described in Section 5.12(b). “Won” means
the official currency of the Republic of Korea.

 

SECTION 1

 

THE TRANSACTION

 

1.1                                 Sale and Purchase of Assets.  Subject to the
terms and conditions hereof, at Closing referred to in Section 1.12 below,
Seller will sell, transfer, convey and assign to Purchaser, free and clear of
all Liens of every kind, nature and description, except for the Excluded Assets
(as defined in Section 1.2) or as otherwise disclosed and agreed in this
Agreement, and Purchaser will purchase from Seller, all of the assets as shall
be listed on Schedule 1.1(a) through (g) (the ”Asset List”) and any other assets
that are being used for or are substantially related to the R&D on the date
hereof or as of Closing, wherever such assets are located and whether real,
personal or mixed, tangible or intangible, and whether or not any of such assets
have any value for accounting purposes or are carried or reflected on or
specifically referred to in its books or Financial Statement (collectively,
the ”Transferred Assets”). The Transferred Assets shall include, without
limitation, all of Seller’s right, title and interest in and to the following,
as the same may exist on the Closing Date (as defined in Section 1.12):

 


(A)          ALL OF THE SELLER’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE
INTELLECTUAL PROPERTY RELATED TO THE R&D INCLUDING WITHOUT LIMITATION THE
INTELLECTUAL PROPERTY LISTED ON SCHEDULE (A) TO THE ASSET LIST, COPIES AND
TANGIBLE EMBODIMENTS THEREOF IN WHATEVER FORM OR MEDIUM, AND ALL RIGHTS TO SUE
AND RECOVER DAMAGES FOR PAST, PRESENT AND FUTURE INFRINGEMENTS, DILUTION,
MISAPPROPRIATE, VIOLATION, UNLAWFUL IMITATION OR BREACH THEREOF;


 


(B)         THE RAW MATERIALS AND ALL OF SELLER’S MACHINERY, EQUIPMENT, AND
TOOLS BEING USED FOR OR SUBSTANTIALLY RELATED TO THE R&D, INCLUDING WITHOUT
LIMITATION, THE ITEMS LISTED ON SCHEDULE 1.1(B) TO THE ASSET LIST;


 


(C)          ALL OF SELLER’S OTHER TANGIBLE ASSETS BEING USED FOR OR
SUBSTANTIALLY RELATED TO THE R&D, INCLUDING OFFICE EQUIPMENT AND SUPPLIES,
COMPUTER HARDWARE AND SOFTWARE, INCLUDING WITHOUT

 

5

--------------------------------------------------------------------------------


 

limitation, the items listed on Schedule (c) to the Asset List;


 


(D)         ALL LITERATURE AND GRAPHICAL OR WRITTEN EXPRESSIONS, IN WHATEVER
FORM, RELATED TO THE INTELLECTUAL PROPERTY, INCLUDING TECHNICAL DOCUMENTATION,
USER MANUALS AND DEVELOPMENT DOCUMENTS;


 


(E)          THE RIGHTS AND INTEREST TO THE LEASE AGREEMENTS WITH RESPECT TO
CERTAIN EQUIPMENT AS LISTED ON
SCHEDULE 1.1(E) TO THE ASSET LIST;


 


(F)            ALL OF SELLER’S INTEREST IN GOVERNMENTAL PERMITS, LICENSES,
REGISTRATIONS, ORDERS AND APPROVAL SUBSTANTIALLY RELATING TO THE R&D AND
TRANSFERRED ASSETS TO THE EXTENT SUCH PERMITS, LICENSES, REGISTRATIONS, ORDERS
AND APPROVALS ARE SEPARATELY TRANSFERABLE TO PURCHASER; AND


 


(G)         THE RELEVANT EMPLOYEES OF THE SELLER LISTED ON SCHEDULE (G) TO THE
ASSET LIST (WHICH LIST MAYBE MODIFIED ONE (1) WEEK PRIOR TO CLOSING AS PROVIDED
UNDER SECTION 4.2), WHO HAVE BEEN IDENTIFIED AS WORKING FOR THE R&D AND MAY BE
HIRED BY PURCHASER AS OF CLOSING (“R&D EMPLOYEES”), INCLUDING THOSE EMPLOYEES
WHO ARE IDENTIFIED AS KEY EMPLOYEES TO THE R&D (“KEY EMPLOYEES”).


 

To the extent that there are any tangible or intangible assets used by Seller in
connection with or otherwise necessary to the operation of the R&D that are not
included in this Section 1.1 and are not specifically designated as Excluded
Assets in Section 1.2, the Transferred Assets shall include an irrevocable,
nonexclusive, perpetual, paid-up, royalty-free, transferable license, contract
or lease to utilize such assets in connection with the operation of the R&D
after the Closing Date, To the extent that any such assets may not be licensed,
contracted or leased, Seller shall take all steps required to assure that
Purchaser obtains the benefit of such assets.

 

For the avoidance of doubt, any and all rights and interest in the products
relating to the Existing Projects, [***], whether or not such products have been
fully Completed, shall be part of the Transferred Assets and transferred to
Purchaser.

 

1.2                                 Excluded Assets. Notwithstanding any other
provision of this Agreement, Seller shall retain all property of any nature,
kind and description other than the Transferred Assets and for the avoidance of
doubt, the Transferred Assets shall not include the following assets of the R&D
(collectively, the ”Excluded Assets”):

 


(A)          ALL OF SELLER’S EXISTING AGREEMENTS WITH THIRD PARTIES (INCLUDING
ITS CUSTOMERS AND VENDERS) (OTHER THAN LICENSE AGREEMENTS OF THE LICENSED
INTELLECTUAL PROPERTY INCLUDED AS PART OF THE TRANSFERRED ASSETS) FOR THE DESIGN
AND PRODUCTION OF CDMA WIRELESS PRODUCTS SPECIFIC TO CERTAIN CUSTOMERS WHICH
WERE ENTERED INTO PRIOR TO CLOSING;


 


(B)         ALL INVENTORY OR OTHER RAW MATERIALS RELATING TO THE R&D IN
EXISTENCE PRIOR TO CLOSING EXCEPT FOR CERTAIN RAW MATERIALS AS SET FORTH IN
SECTION 1.1(C) HEREOF;


 


(C)          ALL NOTES AND ACCOUNTS RECEIVABLES OWING TO SELLER ON THE CLOSING
DATE;


 


(D)         ALL KEY MONEY DEPOSITS FOR THE LEASE OF THE BUILDING OCCUPIED BY
SELLER AS OF THE DATE HEREOF;


 


(E)          ANY ACCOUNT PAYABLES AND THIRD PARTY CLAIMS RELATED TO THE R&D;


 


(F)            ALL TRADEMARKS AND TRADE NAMES OF SELLER; AND


 


(G)         ALL ASSETS LISTED IN SCHEDULE 1.2.


 

1.3                                 Purchase Price. The total aggregate purchase
price for the Transferred Assets, exclusive of VAT, shall be US$18,600,000
(the ”Purchase Price”).

 

6

--------------------------------------------------------------------------------


 

1.4                                 Payment of Purchase Price. The Purchase
Price shall be paid by Purchaser to Seller as follows:

 


(A)          THE AMOUNT OF US$13,000,000 SHALL BE PAID BY PURCHASER AT CLOSING
BY WIRE TRANSFER IN ACCORDANCE WITH THE INSTRUCTIONS OF SELLER (THE ”INITIAL
PAYMENT”), PROVIDED THAT, THE AMOUNT OF US$2,000,000 OUT OF US$13,000,000 ABOVE
SHALL BE HELD-BACK IN ESCROW PURSUANT TO SECTION 1.8 BELOW (THE ”HOLDBACK
AMOUNT”) AND, PROVIDED FURTHER THAT, THE AMOUNT OF THE PURCHASE PRICE MAYBE
REDUCED AS SET FORTH IN SECTION 1.11(I) BELOW;


 


(B)         THE AMOUNT OF US$1,600,000 OUT OF [***], WHICH WAS PAID BY PURCHASER
IN RESPECT OF THE [***] SHALL BE APPLIED AGAINST THE PURCHASE PRICE; AND


 


(C)          THE AMOUNT OF US$4,000,000 (“PURCHASE PRICE BALANCE”) SHALL BE PAID
IN THREE (3) SEPARATE INSTALLMENTS (“INSTALLMENTS”), SUBJECT TO ADJUSTMENTS,
UPON COMPLETION OF EACH OF THE EXISTING PROJECTS AS PROVIDED IN SECTION 1.6
BELOW.


 

1.5                                 Allocation of Purchase Price. Purchaser and
Seller agree that the Purchase Price shall be allocated among the Transferred
Assets in accordance with the principles of allocation which shall be set forth
in Schedule 1.5, provided that, the Parties shall, on or prior to Closing,
update Schedule 1.5 to show the respective amounts allocated to each asset and
liabilities (if any). Purchaser and Seller agree that each will report all Tax
consequences of the purchase and sale contemplated hereby in a manner consistent
with such allocation.

 

1.6                                 Payment and Adjustment to Purchase Price
Balance.  Each Installment of the Purchase Price Balance may be reduced by [***]
or [***] as the case may be, if the Existing Projects are not Completed to
Purchaser’s satisfaction as follows:

 


(A)          FIRST INSTALLMENT. IF THE C2000 MP IS COMPLETED BY
DECEMBER 29, 2004, PURCHASER SHALL PAY SELLER THE AMOUNT OF US$2,000,000 WITHIN
TWO (2) BUSINESS DAYS AFTER SUCH COMPLETION OR AT CLOSING, WHICHEVER IS LATER.
IF THE C2000 MP IS COMPLETED BETWEEN DECEMBER 30, 2004 TO JANUARY 31, 2005 AND
THE REASON FOR SUCH DELAY IS DUE TO CAUSES PRIMARILY ATTRIBUTABLE TO SELLER, THE
AMOUNT OF THE FIRST INSTALLMENT SHALL BE REDUCED BY [***] AND PURCHASER SHALL
PAY THE SELLER THE AMOUNT OF [***] WITHIN TWO (2) BUSINESS DAYS AFTER SUCH
COMPLETION OR AT CLOSING, WHICHEVER IS LATER. IF THE C2000 MP IS COMPLETED AFTER
JANUARY 31, 2005 AND THE REASON FOR SUCH DELAY IS DUE TO CAUSES PRIMARILY
ATTRIBUTABLE TO SELLER, THE AMOUNT OF THE FIRST INSTALLMENT SHALL BE REDUCED BY
[***] AND THE PURCHASER [***].  NOTWITHSTANDING THE PRECEDING SENTENCES, IF THE
C2000 MP IS NOT COMPLETED DUE TO CAUSES WHICH ARE PRIMARILY ATTRIBUTABLE TO
PURCHASER, PURCHASER SHALL PAY THE APPROPRIATE AMOUNT ON THE RELEVANT MILESTONE
DATE AS SET FORTH IN THIS SECTION.


 


(B)         SECOND INSTALLMENT. IF THE C3000 MP IS COMPLETED BY
JANUARY 30, 2005, PURCHASER SHALL PAY SELLER THE AMOUNT OF US$1,000,000 WITHIN
TWO (2) BUSINESS DAYS AFTER SUCH COMPLETION OR AT CLOSING, WHICHEVER IS LATER.
IF THE C3000 MP IS COMPLETED BETWEEN JANUARY 31, 2005 TO FEBRUARY 28, 2005 AND
THE REASON FOR SUCH DELAY IS DUE TO CAUSES PRIMARILY ATTRIBUTABLE TO SELLER, THE
AMOUNT OF THE SECOND INSTALLMENT SHALL BE REDUCED BY [***] AND THE PURCHASER
SHALL PAY THE SELLER THE AMOUNT OF [***] WITHIN TWO (2) BUSINESS DAYS AFTER SUCH
COMPLETION OR AT CLOSING, WHICHEVER IS LATER. IF THE C3000 MP IS COMPLETED AFTER
FEBRUARY 28, 2005 AND THE REASON FOR SUCH DELAY IS DUE TO CAUSES PRIMARILY
ATTRIBUTABLE TO SELLER, THE AMOUNT OF THE SECOND INSTALLMENT SHALL BE REDUCED BY
[***] AND THE PURCHASER [***]. NOTWITHSTANDING THE PRECEDING SENTENCES, IF THE
C3000 MP IS NOT COMPLETED DUE TO CAUSES WHICH ARE PRIMARILY ATTRIBUTABLE TO
PURCHASER, PURCHASER SHALL PAY THE APPROPRIATE AMOUNT ON THE RELEVANT MILESTONE
DATE AS SET FORTH IN THIS SECTION.


 


(C)          THIRD INSTALLMENT. IF THE C5000 MP IS COMPLETED BY
FEBRUARY 24, 2005, PURCHASER SHALL PAY SELLER THE AMOUNT OF US$1,000,000 WITHIN
TWO (2) BUSINESS DAYS AFTER SUCH COMPLETION OR AT CLOSING, WHICHEVER IS LATER.
IF THE C5000 MP IS COMPLETED BETWEEN FEBRUARY 25, 2005 TO MARCH 25, 2005 AND THE
REASON FOR SUCH DELAY IS DUE TO CAUSES PRIMARILY ATTRIBUTABLE TO SELLER, THE
AMOUNT OF THE THIRD INSTALLMENT SHALL BE REDUCED BY [***] AND THE PURCHASER
SHALL PAY THE SELLER THE AMOUNT OF [***] WITHIN

 

7

--------------------------------------------------------------------------------


 

two (2) Business Days after such Completion or at Closing, whichever is later.
If the C5000 MP is Completed after March 25, 2005 and the reason for such delay
is due to causes primarily attributable to Seller, the amount of the Third
Installment shall be reduced by [***] and the Purchaser [***]. Notwithstanding
the preceding sentences, if the C5000 MP is not Completed due to causes which
are primarily attributable to Purchaser, Purchaser shall pay the appropriate
amount on the relevant milestone date as set forth in this Section.


 

1.7                                 Seller’s Liabilities. Purchaser is not
assuming any liabilities of Seller in connection with or related to the
Transferred Assets (except for the obligations under the lease agreements that
have been assigned to Purchaser under Section 1.1(e)). Seller shall retain, and
shall be responsible for paying, performing and discharging all of Seller’s
liabilities when due, including without limitation, any obligation under
existing agreements with Seller’s customers, any debt or liability owed to
creditors of Seller and any liability owed to the R&D Employees.

 

1.8                                 Purchase Price Escrow. Among the Purchase
Price amount to be paid at the Closing, the amount of US$2,000,000 shall be
placed into escrow by, and in the name of, Purchaser with a third party escrow
agent mutually agreed by the Parties for a period of six (6) months after
Closing to secure Seller’s obligations to indemnify Purchaser under this
Agreement. The escrow shall be established by execution of an escrow agreement
substantially in the form attached hereto as Schedule 1.8 (“Purchase Price
Escrow Agreement”).

 

1.9                                 Conditions to Each Party’s Obligations. The
obligations of both Purchaser and Seller to consummate the transactions
contemplated hereby are subject to the fulfillment of each of the following
conditions on or before the Closing Date.

 


(A)          NO PROVISIONS OF ANY APPLICABLE LAW OF KOREA, AND NO JUDGMENT,
INJUNCTION, WRIT, PRELIMINARY RESTRAINING ORDER OR ANY OTHER ORDER OR DECREE OF
ANY NATURE ISSUED BY A COURT OF COMPETENT JURISDICTION OR ANY GOVERNMENTAL BODY
SHALL (I) PROHIBIT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
(II) RESTRAIN, PROHIBIT OR OTHERWISE INTERFERE WITH THE EFFECTIVE OPERATION OR
ENJOYMENT BY PURCHASER OF ALL OR ANY MATERIAL PORTION OF THE TRANSFERRED ASSETS.


 


(B)         PURCHASER AND SELLER SHALL HAVE EACH RECEIVED ALL MATERIAL CONSENTS,
AUTHORIZATIONS OR APPROVALS FROM THEIR RESPECTIVE BOARDS OF DIRECTORS,
SHAREHOLDERS, GOVERNMENTAL AGENCIES (INCLUDING BUT NOT LIMITED TO AN APPROVAL BY
THE FAIR TRADE COMMISSION OF KOREA), AND THIRD PARTIES THAT ARE A PRE-REQUISITE
TO THE CLOSING AS A MATTER OF LAW, IN FORM AND SUBSTANCE SATISFACTORY TO THE
OTHER PARTY, AND NO SUCH CONSENT, AUTHORIZATION OR APPROVAL SHALL HAVE BEEN
REVOKED.


 


(C)          PURCHASER, SELLER AND THE RELEVANT ESCROW AGENT SHALL HAVE EXECUTED
THE PURCHASE PRICE ESCROW AGREEMENT ON OR PRIOR TO CLOSING.


 

1.10                           Conditions to Seller’s Obligations. The
obligations of Seller to consummate the transaction contemplated hereby are
subject to fulfillment of all of the following conditions on or prior to the
Closing Date.

 


(A)          EACH AND EVERY REPRESENTATION AND WARRANTY MADE BY PURCHASER
CONTAINED IN THIS AGREEMENT SHALL HAVE BEEN TRUE IN ALL MATERIAL RESPECTS AS OF
THE DATE WHEN MADE AND SHALL BE TRUE IN ALL MATERIAL RESPECTS AT AND AS OF THE
CLOSING DATE AS IF ORIGINALLY MADE ON AND AS OF THE CLOSING DATE.


 


(B)         ALL OBLIGATIONS OF PURCHASER TO BE PERFORMED ON OR BEFORE THE
CLOSING DATE SHALL HAVE BEEN PERFORMED IN ALL MATERIAL RESPECTS.


 


(C)          NO ACTION SHALL BE THREATENED OR PENDING BEFORE ANY COURT OR
GOVERNMENTAL AGENCY THE PROBABLE OUTCOME OF WHICH WOULD RESULT IN THE RESTRAINT
OR PROHIBITION OF THE CONSUMMATION OF THE

 

8

--------------------------------------------------------------------------------


 

transactions contemplated hereby.


 


(D)         ON THE CLOSING DATE, THERE SHALL BE NO INJUNCTION, WRIT, PRELIMINARY
RESTRAINING ORDER OR ANY ORDER OF ANY NATURE IN EFFECT ISSUED BY A COURT OF
COMPETENT JURISDICTION DIRECTING THAT THE TRANSACTIONS CONTEMPLATED HEREBY, OR
ANY OF THEM, NOT BE CONSUMMATED AS HEREIN PROVIDED AND NO SUIT, ACTION,
INVESTIGATION, INQUIRY OR OTHER LEGAL OR ADMINISTRATIVE PROCEEDING BY ANY
GOVERNMENTAL BODY OR OTHER PERSON SHALL HAVE BEEN INSTITUTED WHICH QUESTIONS OF
VALIDITY OR LEGALITY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR WHICH IF
SUCCESSFULLY ASSERTED MIGHT OTHERWISE HAVE A MATERIAL ADVERSE EFFECT ON THE
TRANSFERRED ASSETS.


 


(E)          PURCHASER SHALL HAVE OBTAINED THE APPROVAL FROM PURCHASER’S BOARD
OF DIRECTORS APPROVING THE PURCHASE OF THE TRANSFERRED ASSETS ON THE TERMS OF
THIS AGREEMENT AND AUTHORIZING ANY ONE OF ITS DIRECTORS OR OFFICERS TO EXECUTE
THIS AGREEMENT FOR AND ON BEHALF OF PURCHASER.


 


(F)            PURCHASER SHALL HAVE OBTAINED THE APPROVALS AND/OR CLEARANCE FOR
THE TRANSACTIONS CONTEMPLATED HEREBY FROM THE FAIR TRADE COMMISSION OF KOREA.


 


(G)         SELLER SHALL HAVE RECEIVED TO ITS SATISFACTION THE FAVORABLE LEGAL
OPINION OF THE COUNSEL FOR PURCHASER SUBSTANTIALLY IN THE FORM ATTACHED HERETO
AS SCHEDULE 1.10(G).


 

1.11                           Conditions to Purchaser’s Obligations. The
obligations of Purchaser to consummate the transactions contemplated hereby are
subject to the fulfillment of all of the following conditions on or prior to the
Closing Date (or other date as specified hereunder).

 


(A)          EACH AND EVERY REPRESENTATION AND WARRANTY MADE BY SELLER CONTAINED
IN THIS AGREEMENT AND IN ANY CERTIFICATE OR OTHER WRITING DELIVERED BY SELLER
PURSUANT HERETO SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN MADE
AND SHALL BE TRUE IN ALL MATERIAL RESPECTS AT AND AS OF THE CLOSING DATE AS IF
ORIGINALLY MADE ON AND AS OF THE CLOSING DATE.


 


(B)         ALL OBLIGATIONS OF SELLER TO BE PERFORMED HEREUNDER ON OR BEFORE THE
CLOSING DATE SHALL HAVE BEEN PERFORMED IN ALL MATERIAL RESPECTS.


 


(C)          NO ACTION SHALL BE THREATENED OR PENDING BEFORE ANY COURT OR
GOVERNMENTAL AGENCY AS OF THE CLOSING DATE THE PROBABLE OUTCOME OF WHICH WOULD
RESULT IN (I) THE RESTRAINT OR PROHIBITION OF THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR (II) THE RESTRAINT OR PROHIBITION OF, OR
INTERFERENCE WITH, THE EFFECTIVE OPERATION OF ENJOYMENT BY PURCHASER OF ALL OR
ANY MATERIAL PORTION OF THE TRANSFERRED ASSETS. AMONG OTHERS, NO CREDITOR TO
WHICH SELLER HAS A MINIMUM INDEBTEDNESS OF THREE HUNDRED MILLION (300,000,000)
WON SHALL HAVE ANY CLAIMS AGAINST THE ASSETS OR BUSINESS OF PURCHASER AS A
RESULT OF THE ASSET TRANSFER, AND THE ASSET TRANSFER SHALL NOT BE SUBJECT TO THE
APPLICATION OF FRAUDULENT CONVEYANCE BY SUCH CREDITORS, AVOIDANCE PRINCIPLES AND
OTHER SIMILAR LAWS.


 


(D)         ON THE CLOSING DATE, THERE SHALL BE NO INJUNCTION, WRIT, PRELIMINARY
RESTRAINING ORDER OR ANY ORDER OF ANY NATURE IN EFFECT ISSUED BY A COURT OF
COMPETENT .JURISDICTION DIRECTING THAT THE TRANSACTIONS CONTEMPLATED HEREBY, OR
ANY OF THEM, NOT BE CONSUMMATED AS HEREIN PROVIDED AND NO SUIT, ACTION,
INVESTIGATION, INQUIRY OR OTHER LEGAL OR ADMINISTRATIVE PROCEEDING BY ANY
GOVERNMENTAL BODY OR OTHER PERSON SHALL HAVE BEEN INSTITUTED WHICH QUESTIONS OF
VALIDITY OR LEGALITY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR WHICH IF
SUCCESSFULLY ASSERTED MIGHT OTHERWISE HAVE A MATERIAL ADVERSE EFFECT ON THE
TRANSFERRED ASSETS.


 


(E)          BETWEEN THE DATE HEREOF AND THE CLOSING DATE, THERE SHALL HAVE BEEN
NO CHANGE WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON THE TRANSFERRED ASSETS.


 


(F)            ANY AND ALL NOTICES TO R&D EMPLOYEES, AS REQUIRED UNDER
APPLICABLE EMPLOYMENT LAWS, SHALL HAVE BEEN PROVIDED BY SELLER. AT LEAST (I) 77
ENGINEERS OUT OF THE TOTAL 105 R&D EMPLOYEES AND (II) 100% OF THE KEY EMPLOYEES,
SHALL HAVE ACCEPTED NEW EMPLOYMENT WITH PURCHASER AND SUCH EMPLOYEES

 

9

--------------------------------------------------------------------------------


 

shall have confirmed in writing that all obligations of Seller have been fully
satisfied or discharged at or prior to Closing in the form provided in
Schedule 1.11(f) (“Employee Release”), and Purchaser shall have entered into
arrangements with Key Employees based on terms and conditions as set forth in
Section 4.2(d) satisfactory to Purchaser in its sole discretion. If the number
of R&D Employees is less than 105, Seller shall hire such additional personnel
prior to Closing with sufficient experience and competence as may be approved by
Purchaser in advance so that the number of R&D Employees shall be at least 105.


 


(G)         SELLER SHALL HAVE OBTAINED THE APPROVALS AND/OR CLEARANCES FOR THE
TRANSACTIONS CONTEMPLATED HEREBY FROM ANY GOVERNMENTAL AGENCIES (INCLUDING BUT
NOT LIMITED TO (I) THE NECESSARY APPROVALS/CLEARANCES FROM THE MINISTRY OF
COMMERCE, INDUSTRY AND ENERGY (“MOCIE”) AID THE MINISTRY OF SCIENCE AND
TECHNOLOGY (“MOST”) UNDER THE FOREIGN TRADE LAW (ACT NO. 6977, ESTABLISHED ON
DECEMBER 31, 1986 AS LAST AMENDED AS OF SEPTEMBER 29, 2003) AND THE TECHNOLOGY
DEVELOPMENT PROMOTION LAW (ACT NO. 715, ESTABLISHED ON DECEMBER 28, 1972 AS LAST
AMENDED AS OF JANUARY 29, 2004), RESPECTIVELY, FOR TRANSFER OF THE TRANSFERRED
ASSETS OVERSEAS AND (II) THE NECESSARY FILINGS WITH THE FINANCIAL SUPERVISORY
COMMISSION AND KOREA SECURITIES DEALERS’ ASSOCIATION), SUCH THAT NO FURTHER
APPROVAL, CLEARANCE OR FILING WITH ANY GOVERNMENTAL AUTHORITY UNDER APPLICABLE
LAWS IS REQUIRED FOR THE TRANSFER OF THE TRANSFERRED ASSETS OVERSEAS AS
CONTEMPLATED IN PURCHASER’S BUSINESS PLAN SET FORTH IN SCHEDULE 1.11(G),
PROVIDED THAT, SELLER SHALL OBTAIN FURTHER APPROVAL/CLEARANCE FROM THE MOCIE AND
MOST WITH RESPECT TO THE TRANSFER OF THE PROJECT MODELS GDB 570, GDM-100,
GDM-101, GDM-530, GDM-550, GSD-551, GSD-560, GSD-556, GSD-570, GDB-558, GOIAS,
G-PCS, GSP-556, GSD-430, GSD-456, GDB-M700, CM-800, GPM-200, GPM-3000 AND
CM-1900A OVERSEAS AS CONTEMPLATED IN PURCHASER’S BUSINESS PLAN SET FORTH IN
SCHEDULE 1.11(G) PRIOR TO THE SELLER’S SHAREHOLDERS’ MEETING TO APPROVE THE
TRANSACTION CONTEMPLATED HEREIN. SELLER HEREBY AGREES NOT TO CONVENE THE
SHAREHOLDERS’ MEETING UNTIL SUCH FURTHER APPROVAL/CLEARANCE FROM THE MOCIE AND
MOST AS PROVIDED IN THE PRECEDING SENTENCE HAVE BEEN OBTAINED, AND THE PARTIES
SHALL DISCUSS IN GOOD FAITH WHETHER SUCH FURTHER APPROVAL/CLEARANCE FROM THE
MOCIE AND MOST ARE SATISFACTORY TO THE PURCHASER, AND IF NOT SATISFACTORY TO THE
PURCHASER, WHETHER PURCHASER SHALL TERMINATE THIS AGREEMENT PURSUANT TO
SECTION 5.12 BELOW. THE PURCHASER SHALL DETERMINE WITHIN FIVE (5) BUSINESS DAYS
OF RECEIPT OF THE APPROVAL/CLEARANCE FROM MOCIE AND MOST WHETHER SUCH
APPROVAL/CLEARANCE ARE SATISFACTORY TO THE PURCHASER. FURTHER, PURCHASER SHALL
HAVE OBTAINED ASSURANCE TO ITS REASONABLE SATISFACTION THAT ANY CONTEMPLATED
CHANGE OF EXISTING LAWS OR ADOPTION OF NEW LAWS IN CONNECTION WITH THE EXPORT
AND/OR USE OF THE CONCERNED CDMA TECHNOLOGY WILL NOT HAVE A MATERIAL ADVERSE
EFFECT AS OF THE CLOSING ON PURCHASER’S BUSINESS IN KOREA AS CONTEMPLATED IN
PURCHASER’S BUSINESS PLAN IN RESPECT OF THE TRANSFERRED ASSETS SET FORTH IN
SCHEDULE 1.11(G); PROVIDED THAT PURCHASER SHALL DETERMINE BY FIVE (5) DAYS PRIOR
TO THE DATE OF THE SELLER’S SHAREHOLDERS’ MEETING WHETHER PURCHASER OBTAINED
SUCH ASSURANCE. IN ADDITION, SELLER SHALL HAVE OBTAINED ITS SHAREHOLDERS’
APPROVAL FOR THE TRANSACTIONS CONTEMPLATED HEREIN.


 


(H)         SELLER SHALL HAVE OBTAINED CONSENT FROM ITS CREDITORS, AND SUCH
CONSENTING CREDITORS SHALL COMPRISE (I) NOT LESS THAN 70% OF THE AGGREGATE DEBT
AMOUNT OF SELLER (EXCLUSIVE OF THE ADVANCE PAYMENT FROM PURCHASER) PRIOR TO THE
SHAREHOLDERS’ MEETING OF SELLER APPROVING THE ASSET TRANSFER AND (II) NOT LESS
THAN 80% OF THE AGGREGATE DEBT AMOUNT, WHICH AMOUNT SHOULD INCLUDE NOT LESS THAN
100% OF THE AGGREGATE DEBT AMOUNT OF THE FINANCIAL INSTITUTIONS LISTED IN
SCHEDULE 1.11(H)(3), NO LATER THAN TWO (2) BUSINESS DAYS PRIOR TO CLOSING. EACH
OF THE CONSENTING CREDITORS SHALL SUBMIT TO SELLER AND PURCHASER THE CONSENT IN
THE FORM PROVIDED IN SCHEDULE 1.11(H)(1). ATTACHED HERETO AS
SCHEDULE 1.11(H)(2) IS A COMPLETE LIST OF ALL CREDITORS OF SELLER AND THE
AMOUNTS OWED TO EACH CREDITOR AS OF THE DATE HEREOF. THE LIST OF CREDITORS AND
AMOUNT OWED PROVIDED IN SCHEDULE 1.11(H)(2) SHALL BE UPDATED, AS NECESSARY, AS
OF CLOSING.


 


(I)             SELLER SHALL HAVE OBTAINED CONSENT FROM ANY LICENSOR OR
CO-OWNERS OF ANY INTELLECTUAL PROPERTY, OR LICENSED INTELLECTUAL PROPERTY,
(EXCLUDING SOFTWARE RELATING TO NON-DEVELOPMENTAL TOOLS) IN THE FORM
SATISFACTORY TO PURCHASER WITH RESPECT TO THE ASSIGNMENT OR TRANSFER OF SUCH
INTELLECTUAL PROPERTY OR LICENSED INTELLECTUAL PROPERTY FROM SELLER TO
PURCHASER. FOR THOSE LICENSED INTELLECTUAL PROPERTY LISTED IN SCHEDULE 1.11(I),
SELLER SHALL USE ITS BEST EFFORTS TO OBTAIN THE NECESSARY CONSENT FROM
APPROPRIATE LICENSORS OR CO-OWNERS ON OR PRIOR TO THE CLOSING. IN THE EVENT SUCH
CONSENT IS NOT OBTAINED ON OR PRIOR TO THE CLOSING, AND THE VALUE OF THE
RELEVANT INTELLECTUAL PROPERTY, OR LICENSED INTELLECTUAL PROPERTY, (EXCLUDING
SOFTWARE RELATING TO NON-DEVELOPMENTAL TOOLS) FOR WHICH CONSENT HAS NOT BEEN
OBTAINED EXCEEDS US$400,000, THE PURCHASE PRICE SHALL BE DEDUCTED BY THE AMOUNT
EQUAL TO (A) THE TOTAL VALUE OF THE RELEVANT INTELLECTUAL

 

10

--------------------------------------------------------------------------------


 

Property or Licensed Intellectual Property for which consent has not been
obtained minus (b) US$400,000.


 


(J)             PURCHASER SHALL HAVE RECEIVED TO ITS SATISFACTION THE FAVORABLE
LEGAL OPINION OF THE COUNSEL FOR SELLER SUBSTANTIALLY IN THE FORM ATTACHED
HERETO AS SCHEDULE 1.11(J).


 


(K)          PURCHASER SHALL HAVE COMPLETED ALL OF ITS LEGAL, ACCOUNTING,
FINANCIAL, EMPLOYEE, AND CREDITOR DUE DILIGENCE WITH RESPECT TO SELLER AND SHALL
IN ITS REASONABLE BUSINESS JUDGMENT HAVE DECIDED THAT THE RESULTS OF SUCH DUE
DILIGENCE FROM THE DATE HEREOF UNTIL SELLER’S SHAREHOLDERS’ MEETING FOR THE
ASSET TRANSFER, TOGETHER WHICH SUCH DUE DILIGENCE COMPLETED ON OR PRIOR TO THE
DATE HEREOF, DO NOT AND WILL NOT LEAD TO A FRUSTRATION OF ITS PURPOSES OF THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT.


 


(L)             PURCHASER SHALL HAVE RECEIVED FROM SELLER, TO ITS REASONABLE
SATISFACTION, EVIDENCE THAT THE INVESTMENT AGREEMENTS ENTERED INTO WITH (I) KIBO
CAPITAL CO., LTD. DATED SEPTEMBER 11, 1999 AND (II) SAEWON TELECOM CO., LTD.,
DATED OCTOBER 12,1999, FEBRUARY 23, 2000 AND JULY 10, 2001 HAVE BEEN TERMINATED.


 


(M)       SELLER SHALL HAVE OBTAINED A WAIVER FROM KTB NETWORK CO., LTD. (“KTB”)
WITH RESPECT TO KTB’S RIGHTS UNDER THE INVESTMENT AGREEMENT BETWEEN SELLER AND
KTB, DATED MARCH 10, 2000, ARISING WITH RESPECT TO THE RESTRICTIONS UNDER SUCH
INVESTMENT AGREEMENT ON THE TRANSFER OF TECHNOLOGIES TO THIRD PARTIES BY SELLER
AND ITS GUARANTORS. SUCH WAIVER SHALL BE IN A FORM SUBSTANTIALLY SIMILAR TO THE
FORM PROVIDED IN SCHEDULE 1.11(M).


 


(N)         SELLER SHALL HAVE PROVIDED NOTICE OF THE TRANSACTIONS TO BE
PERFORMED UNDER THIS AGREEMENT TO EACH OF ITS LENDERS AND, IF APPLICABLE,
CONSULTED WITH EACH OF SUCH LENDERS, IN EACH CASE THAT SUCH NOTICE OR
CONSULTATION IS REQUIRED UNDER THE RELEVANT LOAN OR SIMILAR CREDIT DOCUMENT WITH
RESPECT TO ANY CHANGES IN THE SELLER’S PROPERTY OR ANY SALE OR TRANSFER OF THE
BUSINESS OR ANY MATERIAL ASSETS OF SELLER.


 


(O)         SELLER SHALL HAVE GIVEN NOTICE TO DAEHAN INVESTMENT TRUST CO., LTD.
(“DAEHAN”) UNDER THE SUBSCRIPTION AGREEMENT ENTERED INTO BETWEEN SELLER AND
DAEHAN ON SEPTEMBER 3, 2003 OF THE TRANSACTIONS TO BE PERFORMED UNDER THIS
AGREEMENT.


 


(P)         SELLER SHALL PROVIDE THE UPDATED SCHEDULE 1.5 AS SET FORTH IN
SECTION 1.5 TO PURCHASER’S SATISFACTION.


 


(Q)         THE BOARD OF DIRECTORS OF PURCHASER SHALL HAVE APPROVED THE
TRANSACTION CONTEMPLATED UNDER THIS AGREEMENT.


 

1.12                           Closing. The closing under this Agreement will
take place twenty two (22) days after the shareholders meeting to approve the
Asset Transfer at the time and place as the Parties shall mutually agree or at
such other time, date or place as the Parties shall mutually agree
(the ”Closing”), provided that, such date shall be no later than
January 31, 2005, which date maybe extended by mutual agreement between the
Parties. The date on which Closing occurs is sometimes referred to herein as
the ”Closing Date.”

 

1.13                           Deliveries and Proceedings at Closing. At the
Closing:

 


(A)          DELIVERIES BY SELLER. SELLER SHALL DELIVER OR CAUSE TO BE DELIVERED
TO PURCHASER:


 

(I)                                       IN CASE OF TRANSFERRED ASSETS
(INCLUDING INTELLECTUAL PROPERTIES) THAT ARE OWNED BY SELLER AND ARE SUBJECT TO
REGISTRATION WITH THE RELEVANT GOVERNMENTAL AUTHORITIES, THE DULY EXECUTED
APPLICATIONS AND DOCUMENTATION REQUIRED TO BE FILED BY SELLER TO DULY TRANSFER
TITLE TO SUCH TRANSFERRED ASSETS;

 

(II)                                    IN CASE OF TRANSFERRED ASSETS (INCLUDING
INTELLECTUAL PROPERTIES) THAT ARE

 

11

--------------------------------------------------------------------------------


 

owned by Seller and are not subject to registration, actual possession of such
Transferred Assets (including title certificates and any other documents
necessary to effectively transfer title and ownership of such Transferred Assets
to the Purchaser);

 

(III)                                 IN CASE OF TRANSFERRED ASSETS (INCLUDING
LICENSED INTELLECTUAL PROPERTY, EXCLUDING SOFTWARE RELATING TO NON-DEVELOPMENTAL
TOOLS) THAT ARE LICENSED OR LEASED TO SELLER AND ARE SUBJECT TO REGISTRATION
WITH THE RELEVANT GOVERNMENTAL AUTHORITIES, THE DULY EXECUTED APPLICATIONS AND
DOCUMENTATION REQUIRED TO BE FILED BY SELLER TO DULY TRANSFER TITLE TO SUCH
TRANSFERRED ASSETS, TOGETHER WITH ANY OTHER DOCUMENTS NECESSARY TO EFFECTIVELY
TRANSFER SUCH TRANSFERRED ASSETS TO THE PURCHASER, INCLUDING WITHOUT
LIMITATIONS, THE CONSENT OF ASSIGNMENT OF SUCH TRANSFERRED ASSETS TO PURCHASER
FROM THE RELEVANT LICENSOR, LESSOR, ETC.;

 

(IV)                                IN CASE OF TRANSFERRED ASSETS (INCLUDING
LICENSED INTELLECTUAL PROPERTY, EXCLUDING SOFTWARE RELATING TO NON-DEVELOPMENTAL
TOOLS) THAT ARE LICENSED TO SELLER AND ARE NOT SUBJECT TO REGISTRATION, THE
CONSENT OF ASSIGNMENT OF SUCH TRANSFERRED ASSETS TO PURCHASER FROM THE RELEVANT
LICENSOR, LESSOR, ETC.;

 

(V)                                   COPIES OF THE EMPLOYEE RELEASES AND THE
EMPLOYMENT CONTRACTS WITH RESPECT TO THE R&D EMPLOYEES (INCLUDING THE KEY
EMPLOYEES);

 

(VI)                                CONSENT LETTERS FROM CREDITORS OF SELLER
SUBSTANTIALLY IN THE FORM AS PROVIDED IN
SCHEDULE 1.11(H)(1), WHICH SHALL INCLUDE A WAIVER BY THE CREDITOR OF ANY CLAIM
AGAINST THE ASSET TRANSFER WITH RESPECT TO THE APPLICATION OF FRAUDULENT
CONVEYANCE, AVOIDANCE PRINCIPLES AND OTHER SIMILAR LAWS;

 

(VII)                             CERTIFIED COPIES OF RESOLUTIONS OF SELLER’S
BOARD OF DIRECTORS AND SHAREHOLDERS MEETING, BOTH APPROVING THE SALE OF THE
TRANSFERRED ASSETS AND AUTHORIZING ANY ONE OF ITS OFFICERS TO EXECUTE THIS
AGREEMENT FOR AND ON BEHALF OF SELLER;

 

(VIII)                          SUCH OTHER INSTRUMENTS OF CONVEYANCE AS SHALL BE
NECESSARY TO VEST IN PURCHASER GOOD, VALID AND MARKETABLE TITLE TO THE
TRANSFERRED ASSETS;

 

(IX)                                  A CERTIFICATE DATED THE CLOSING DATE, FROM
THE REPRESENTATIVE DIRECTOR OF SELLER TO THE EFFECT THAT SELLER HAS FULFILLED
THE CONDITIONS SET FORTH IN SECTION 1.11;

 

(X)                                     A CERTIFICATE DATED THE CLOSING DATE,
FROM THE REPRESENTATIVE DIRECTOR OF SELLER TO THE EFFECT THAT SELLER HAS CLEARED
ALL LIENS OR OTHER TYPES OF ENCUMBRANCES ON THE TRANSFERRED ASSETS, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN;

 

(XI)                                  A RECEIPT FOR THE INITIAL PAYMENT LESS THE
HOLDBACK AMOUNT;

 

(XII)                               COPIES OF THE GOVERNMENT
APPROVALS/CLEARANCES AS SET FORTH BY SECTION 1.11(G); AND

 

(XIII)                            A FAIRNESS OPINION FROM A REPUTABLE ACCOUNTING
FIRM IN KOREA THAT THE PURCHASE PRICE AGREED TO HEREIN BY THE PARTIES IS NO LESS
THAN THE FAIR VALUE OF THE TRANSFERRED ASSETS.

 


(B)         DELIVERIES BY PURCHASER. AT THE CLOSING, PURCHASER WILL DELIVER TO
SELLER:


 

(I)                                     THE INITIAL PAYMENT LESS THE HOLDBACK
AMOUNT TO THE BANK ACCOUNT DESIGNATED BY SELLER THREE (3) DAYS PRIOR TO CLOSING
BY WIRE TRANSFER;

 

(II)                                  A CERTIFICATE EVIDENCING THE DEPOSIT OF
THE HOLDBACK AMOUNT WITH THE PURCHASE PRICE ESCROW;

 

12

--------------------------------------------------------------------------------


 

(III)                               A CERTIFIED COPY OF A RESOLUTION OF
PURCHASER’S BOARD OF DIRECTORS APPROVING THE PURCHASE OF THE TRANSFERRED ASSETS
ON THE TERMS OF THIS AGREEMENT AND AUTHORIZING ANY ONE OF ITS DIRECTORS OR
OFFICERS TO EXECUTE THIS AGREEMENT FOR AND ON BEHALF OF SELLER;

 

(IV)                              A CERTIFICATE DATED THE CLOSING DATE, FROM AN
AUTHORIZED OFFICER OF PURCHASER TO THE EFFECT THAT PURCHASER HAS FULFILLED THE
CONDITIONS SET FORTH IN SECTION 1.10; AND

 

(V)                                 A DOCUMENT EVIDENCING APPROVAL AND/OR
CLEARANCE FOR THE TRANSACTIONS CONTEMPLATED HEREBY FROM THE FAIR TRADE
COMMISSION OF KOREA,

 


(C)          OTHER DELIVERIES. ANY OTHER DOCUMENTS OR AGREEMENTS REQUIRED TO BE
EXECUTED AND/OR DELIVERED PURSUANT TO THIS AGREEMENT OR OTHERWISE NECESSARY FOR
THE CONSUMMATION OF THE TRANSACTION CONTEMPLATED HEREBY WILL BE EXCHANGED.


 

1.14                           Covenants of Seller. From and after the date
hereof and until the Closing Date, Seller hereby covenants and agrees that:

 


(A)          BUSINESS IN ORDINARY COURSE. SELLER WILL CARRY ON THE R&D IN THE
ORDINARY AND NORMAL . COURSE AND IN SUBSTANTIALLY THE SAME MANNER AS HERETOFORE,
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, AND SHALL NOTIFY PURCHASER
IMMEDIATELY IN WRITING OF ANY CHANGES OR DEVIATIONS FROM THE ORDINARY AND NORMAL
COURSE OF BUSINESS.


 


(B)         MAINTAIN PROPERTIES. SELLER WILL MAINTAIN AND KEEP THE TRANSFERRED
ASSETS IN AS GOOD REPAIR, WORKING ORDER AND CONDITION AS AT PRESENT, EXCEPT FOR
DEPRECIATION DUE TO ORDINARY WEAR AND TEAR.


 


(C)          INSURANCE. SELLER WILL KEEP IN FULL FORCE AND EFFECT INSURANCE AND
BONDS COMPARABLE IN AMOUNT AND SCOPE OF COVERAGE TO WHAT IS NOW COVERING THE R&D
AND ALL ASSETS RELATED THERETO.


 


(D)         PERFORM CONTRACTS. SELLER WILL PERFORM IN ALL MATERIAL RESPECTS THE
OBLIGATIONS TO BE PERFORMED UNDER ALL THE CONTRACTS AND DOCUMENTS OF OR RELATING
TO THE R&D. FURTHERMORE, SELLER SHALL DEVOTE REASONABLE EFFORT AND RESOURCES
TOWARDS THE COMPLETION OF THE EXISTING PROJECTS, [***] UNTIL THE CLOSING. SELLER
SHALL PLACE ALL OUTPUT FROM THE EXISTING PROJECTS, [***] INTO ESCROW IN THE NAME
OF PURCHASER WITH A THIRD-PARTY ESCROW AGENT MUTUALLY AGREED BY THE PARTIES FOR
ULTIMATE RELEASE TO THE PURCHASER UPON THE EARLIER OF COMPLETION OF EACH PROJECT
OR THE COMMENCEMENT OF BANKRUPTCY PROCEEDINGS IN RESPECT OF THE SELLER. THE
ESCROW SHALL BE ESTABLISHED BY EXECUTION OF AN ESCROW AGREEMENT SUBSTANTIALLY IN
THE FORM ATTACHED HERETO AS SCHEDULE 1.14(D)(1). FOR THE AVOIDANCE OF DOUBT, IF
THE CLOSING DOES NOT OCCUR AND THIS AGREEMENT IS THUS TERMINATED, SELLER SHALL
REMAIN OBLIGATED TO COMPLETE THE EXISTING PROJECTS, [***] AS PROVIDED IN THEIR
RESPECTIVE AGREEMENTS. SELLER SHALL PROVIDE A LETTER OF GUARANTEE TO PURCHASER
WHEREBY, IN THE EVENT SELLER HAS FAILED TO FULFILL ITS OBLIGATIONS UNDER THE
EXISTING PROJECTS, [***], SELLER SHALL TRANSFER TO PURCHASER WITHOUT
CONSIDERATION AND WITH NO COST TO THE PURCHASER ALL NECESSARY INTELLECTUAL
PROPERTY RIGHTS (THE ”DESIGNS”) SO AS TO ALLOW PURCHASER TO MANUFACTURE, USE AND
SELL CDMA 450MHZ PRODUCTS, (MODEL NOS. GSD-430, GSD-456) AND PCMCIA CARD (MODEL
NO. GPM 200). FOR THE PURPOSE OF THIS LETTER OF GUARANTEE, UPON THE EXECUTION OF
THIS AGREEMENT OR AS SOON AS PRACTICABLE BUT NO LATER THAN FIVE (5) BUSINESS
DAYS FROM THE EXECUTION OF THIS AGREEMENT, SELLER AGREES TO TRANSFER THE TITLES
TO THE DESIGNS TO A THIRD-PARTY ESCROW AGENT CHOSEN BY PURCHASER AS COLLATERAL,
AND PURCHASER SHALL THEN GRANT OR SHALL CAUSE THE ESCROW AGENT TO GRANT TO
SELLER WITHOUT CONSIDERATION AND WITH NO COST TO SELLER AN EXCLUSIVE,
TRANSFERABLE (SUCH TRANSFER IS SUBJECT TO PURCHASER’S CONSENT WHICH SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED), AND ROYALTY-FREE LICENSE TO USE THE DESIGNS
WITHOUT ANY RESTRICTIONS UNLESS AND UNTIL SELLER FAILS TO COMPLETE THE EXISTING
PROJECTS, [***] BY THE DUE DATE UNDER THE RELEVANT AGREEMENT FOR EACH PRODUCT,
AT WHICH TIME, SUBJECT TO THE TERMS AND CONDITIONS OF THE ESCROW AGREEMENT, THE
ESCROW AGENT SHALL TRANSFER THE TITLES TO THE DESIGNS TO PURCHASER; PROVIDED,
HOWEVER, THAT PURCHASER SHALL TRANSFER OR SHALL CAUSE THE ESCROW AGENT TO
TRANSFER THE TITLE TO THE DESIGNS BACK TO SELLER UPON THE COMPLETION OF THE
EXISTING PROJECTS, [***]. THE FOREGOING ESCROW SHALL BE ESTABLISHED BY EXECUTION
OF AN ESCROW AGREEMENT MUTUALLY AGREED UPON BY THE PARTIES NO LATER THAN
FIVE (5) BUSINESS DAYS FROM THE EXECUTION OF THIS AGREEMENT.

 

13

--------------------------------------------------------------------------------


 


(E)          APPROVALS AND CONSENTS. AS SOON AS PRACTICABLE AFTER THE EXECUTION
OF THIS AGREEMENT, SELLER SHALL TAKE ALL REASONABLE ACTION REQUIRED TO OBTAIN
ALL WAIVERS, CONSENTS, APPROVALS, INCLUDING BUT NOT LIMITED TO (I) AN APPROVAL
FROM THE SHAREHOLDERS MEETING AND AUTHORITIES AND (II) ALL CONSENTS AND
APPROVALS FROM CO-OWNERS AND LICENSORS OF THE INTELLECTUAL PROPERTY, AND
LICENSED INTELLECTUAL PROPERTY (EXCLUDING SOFTWARE RELATING TO NON-DEVELOPMENTAL
TOOLS), RESPECTIVELY, AS PROVIDED IN SECTION 1.11(I); AND PROMPTLY TO GIVE ALL
NOTICES, EFFECT ALL REGISTRATIONS PURSUANT TO AND MAKE ALL OTHER FILINGS WITH OR
SUBMISSIONS TO, ANY THIRD PARTIES, INCLUDING GOVERNMENTAL AUTHORITIES, NECESSARY
OR ADVISABLE TO AUTHORIZE, APPROVE OR PERMIT THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


(F)            CONFIDENTIALITY. SELLER HEREBY COVENANTS AND AGREES THAT, EXCEPT
AS MAY BE REQUIRED BY LAW, RULE OR REGULATION OR COURT ORDER, UNLESS THIS
AGREEMENT IS TERMINATED, IT WILL NOT AT ANY TIME REVEAL, DIVULGE OR MAKE KNOWN
TO ANY PERSON (OTHER THAN (I) THE CREDITORS OF SELLER TO THE EXTENT NECESSARY TO
OBTAIN SUCH CREDITOR’S CONSENT PURSUANT TO SECTION 1.11(H), (II) TO KTB TO THE
EXTENT NECESSARY TO OBTAIN KTB’S WAIVER PURSUANT TO SECTION 1.11(M),
(III) SELLER’S EMPLOYEES, OFFICERS, DIRECTORS AND OUTSIDE ADVISORS WHO NEED TO
KNOW THE CONFIDENTIAL INFORMATION AND (IV) PURCHASER, THEIR AFFILIATES OR THEIR
AGENTS) ANY INFORMATION THAT RELATES TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE R&D (WHETHER NOW POSSESSED BY SELLER OR FURNISHED BY
PURCHASER AFTER THE CLOSING DATE), INCLUDING, BUT NOT LIMITED TO, CUSTOMER LISTS
OR OTHER CUSTOMER INFORMATION, TRADE SECRETS OR FORMULAE, MARKETING PLANS OR
PROPOSALS, FINANCIAL INFORMATION OR ANY DATA, WRITTEN MATERIAL, RECORDS OR
DOCUMENTS USED BY OR RELATING TO THE R&D THAT ARE OF A CONFIDENTIAL NATURE
(COLLECTIVELY, THE ”CONFIDENTIAL INFORMATION”).


 


(G)         ADVICE OF CHANGES. SELLER HEREBY COVENANTS AND AGREES THAT IT WILL
ADVISE PURCHASER PROMPTLY IN WRITING OF ANY FACT THAT, IF PREVIOUSLY KNOWN,
WOULD HAVE BEEN REQUIRED TO BE SET FORTH OR DISCLOSED IN OR PURSUANT TO THIS
AGREEMENT, OR WHICH WOULD RESULT IN BREACH IN ANY MATERIAL RESPECT BY SELLER OF
ANY OF ITS REPRESENTATIONS AND WARRANTIES, COVENANTS OR AGREEMENTS HEREUNDER OR
WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE TRANSFERRED ASSETS OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


(H)         ALL NECESSARY FILINGS. SELLER HEREBY COVENANTS THAT IT HAS MADE AND
WILL MAKE ALL NECESSARY FILINGS WITH THE RELEVANT GOVERNMENT AGENCIES WHICH ARE
REQUIRED FOR THE COMPLETION OF THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT.


 


(I)             ACCESS TO INFORMATION; COOPERATION. SELLER HEREBY COVENANTS AND
AGREES THAT IT SHALL GIVE PURCHASER AND THEIR REPRESENTATIVES, COUNSEL,
ACCOUNTANTS AND CONSULTANTS REASONABLE ACCESS, DURING NORMAL BUSINESS HOURS, TO
SUCH OF THE PROPERTIES, BOOKS, ACCOUNTS, CONTRACTS AND RECORDS OF SELLER AS
PURCHASER DEEM RELEVANT TO THE TRANSFERRED ASSETS AND THE R&D, AND FURNISH OR
OTHERWISE MAKE AVAILABLE TO PURCHASER ALL SUCH INFORMATION CONCERNING THE
TRANSFERRED ASSETS AND THE R&D AS PURCHASER MAY REQUEST.


 


(J)             INTENTIONAL MISREPRESENTATIONS. WITHOUT EXPRESS WRITTEN CONSENT
OF PURCHASER, SELLER SHALL NOT TAKE OR OMIT ANY ACTION WITH THE INTENTION TO
CAUSE ANY OF ITS REPRESENTATIONS AND WARRANTIES UNDER THIS AGREEMENT TO BE
INACCURATE IN MATERIAL RESPECT AT, OR ANY TIME PRIOR TO, THE CLOSING.


 


(K)          VACATING PREMISES. ON OR PRIOR TO THE CLOSING DATE, SELLER SHALL
VACATE THE OFFICE SPACE CURRENTLY USED BY SELLER AS OF THE DATE HEREOF AND SHALL
LEAVE THE PREMISES IN THE SAME CONDITION AS CURRENTLY USED BY SELLER AS OF THE
DATE HEREOF EXCEPT FOR REMOVAL OF THE EXCLUDED ASSETS. SELLER WILL TAKE ALL
NECESSARY ACTION TO EFFECT THE ASSIGNMENT OF THE CURRENT LEASE AGREEMENT WITH
RESPECT TO THE OFFICE SPACE TO PURCHASER INCLUDING OBTAINING THE CONSENT FROM
THE LESSOR OF THE OFFICE SPACE WITH RESPECT TO SUCH ASSIGNMENT, PROVIDED THAT,
PURCHASER SHALL HAVE PAID THE KEY MONEY DEPOSIT FOR SUCH ASSIGNMENT TO SELLER ON
THE CLOSING DATE; PROVIDED FURTHER THAT IF THE KEY MONEY DEPOSIT WITH THE LESSOR
OF THE OFFICE SPACE ABOVE IS NOT RETURNED TO PURCHASER UPON THE
EXPIRATION/TERMINATION OF SUCH ASSIGNMENT AGREEMENT DUE TO CAUSES PRIMARILY
ATTRIBUTABLE TO SELLER PRIOR TO CLOSING, SELLER SHALL REFUND SUCH AMOUNT WITHIN
FIVE (5) BUSINESS DAYS FROM THE DATE OF PURCHASER’S WRITTEN NOTICE THEREOF TO
SELLER.


 


(L)             FAIR VALUE. PRIOR TO THE CLOSING DATE SELLER SHALL HAVE OBTAINED
A FAIRNESS OPINION FROM A REPUTABLE ACCOUNTING FIRM IN KOREA THAT THE PURCHASE
PRICE AGREED TO HEREIN BY THE PARTIES IS NO LESS THAN THE FAIR VALUE OF THE
TRANSFERRED ASSETS.

 

14

--------------------------------------------------------------------------------


 

1.15                           Covenants of PurchaserFrom and after the date
hereof and until the Closing Date, Purchaser hereby covenants and agrees that it
shall in good faith cooperate with Seller and provide Seller with reasonable
resources necessary for Completion of the Existing Projects, [***].

 

1.16                           Adjustment and Apportionment. All utilities,
service charges, fees and other expenses relating to the Transferred Assets for
all periods up to but excluding the Closing Date shall be the obligation of
Seller and for all other periods including and following the Closing Date shall
be the obligation of Purchaser. All utilities, service charges, fees and other
expenses relating to the Transferred Assets, whether prepaid or due after the
Closing Date, shall be adjusted ratably as of the Closing Date and, if and to
the extent that it is not possible to do so at the Closing, Purchaser and Seller
shall continue to work together in good faith and to make any remaining
adjustments as soon as practicable after the Closing Date. Any such prorated
utilities, service charges, fees and other expenses shall be paid directly to a
Party entitled to such reimbursement by wire transfer in immediately available
funds to the account designated by such Party, within five (5) days after the
determination thereof in accordance with this Section.

 

SECTION 2

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to and with Purchaser as follows, which
representation and warranties are, as of the date of this Agreement, and will
be, as of the Closing Date, true and correct, except for those representations
and warranties which speak as to a certain date (as far as any of the following
representations and warranties are conditioned upon the preparation of the
Schedules to-be Prepared, such representations and warranties shall be deemed to
have been made as of the date when the relevant Schedules to be Prepared are
delivered to Purchaser, and obtained their written consents thereto):

 

2.1                                 Organization. Seller is a corporation duly
incorporated and validly existing under the laws of Korea. Seller has all
requisite corporate power and authority to own or lease its properties and
assets as now owned or leased, to carry on its businesses as and where now being
conducted and to enter into this Agreement, and perform its obligations
hereunder. The copies of Seller’s articles of incorporation and bylaws, as
amended to date, which have been delivered to Purchaser, are correct and
complete and are in full force and effect.

 

2.2                                 Authorization and Enforceability. The
execution, delivery and performance of this Agreement has been, and all other
agreements, documents and instruments to which Seller is a party or otherwise
obligated which are to be executed, delivered or performed pursuant to this
Agreement have been duly authorized by all necessary corporate action on the
part of Seller, including the approvals by the board of directors (other than
the shareholders approval which Seller shall obtain before the Closing). This
Agreement has been, and at Closing any and all ancillary agreements thereto
shall have been duly executed and delivered by Seller, and this Agreement
constitutes, and at Closing any ancillary agreements thereto will constitute,
the legal, valid and binding obligations of Seller, enforceable in accordance
with their respective terms.

 

2.3                                 No Violation of Laws or Agreements. Except
as set forth on Schedule 2.3, the execution and delivery of this Agreement do
not, and the consummation of the transactions contemplated by this Agreement and
the compliance with the terms, conditions and provisions of this Agreement by
Seller, will not (a) contravene any provision of Seller’s articles of
incorporation; (b) conflict with or result in a breach of or constitute a
default (or an event which might, with the passage of time or the giving of
notice or both, constitute a default) under any of the terms, conditions or
provisions of any indenture, mortgage, loan or credit agreement or any other
agreement or instrument to which Seller is a party or by which it or any of its
assets may be bound or affected, or any judgment or order of any court or
governmental department, commission, board, agency or instrumentality, domestic
or foreign, or any applicable law, rule or regulation, or (c) result in the
termination of or loss of any right (or give others the right to cause such a
termination or loss) under any contracts to be assigned to Purchaser.

 

2.4                                 Financial Statements. The books of account
and related records of Seller fairly reflect in

 

15

--------------------------------------------------------------------------------


 

reasonable detail the assets, liabilities and transactions related to Seller and
are in adequate condition for the preparation of the Financial Statement (as
defined below and which shall be limited only to a balance sheet and a statement
of profits and losses) in accordance with Korean GAAP applied on a consistent
basis. Seller has delivered to Purchaser its audited financial statements for
the fiscal years as of 2001, 2002, 2003, respectively, and shall provide the
unaudited financial statements for the past three (3) quarters for the year 2004
(the ”Financial Statements”). The Financial Statements: (a) fairly presents and
will present the financial condition, assets and liabilities of Seller as of the
dates thereof; and (b) has been and will be prepared in accordance with Korean
GAAP consistently applied. All references in this Agreement to the ”Balance
Sheet” shall mean the balance sheet of Seller as of December 31, 2003 included
in the Financial Statement and all references to the ”Balance Sheet Date” shall
mean December 31, 2003.

 

2.5                                 Undisclosed Liabilities. Seller has no
liability or obligation of any nature, whether due or to become due, absolute,
contingent or otherwise, including liabilities for or in respect of national,
local or foreign Taxes, customs duties and any interest or penalties related
hereto, except for liabilities that are (a) fully reflected on the Balance Sheet
or (b) incurred in the ordinary course of business since the Balance Sheet Date
and fully reflected as liabilities on Seller’s books of account, none of which
individually or in the aggregate, has been materially adverse.

 

2.6                                 No Changes. Except as disclosed on
Schedule 2.6, since the Balance Sheet Date and until the Closing, Seller has
conducted its business only in the ordinary course. Except as otherwise
disclosed on Schedule 2.6, there has not been:

 


(A)          ANY CHANGE IN THE FINANCIAL CONDITION, ASSETS, LIABILITIES, NET
WORTH OF SELLER, EXCEPT CHANGES IN THE ORDINARY COURSE OF BUSINESS, NONE OF
WHICH, INDIVIDUALLY OR IN THE AGGREGATE HAS BEEN OR COULD MATERIALLY AFFECT THE
PURCHASER’S ABILITY TO FULLY UTILIZE THE TRANSFERRED ASSETS;


 


(B)         ANY DAMAGE, DESTRUCTION OR LOSS, WHETHER OR NOT COVERED BY
INSURANCE, WHICH COULD MATERIALLY AFFECT THE PURCHASER’S ABILITY TO FULLY
UTILIZE THE TRANSFERRED ASSETS;


 


(C)          ANY MORTGAGE, PLEDGE OR SUBJECTION TO LIEN, CHARGE OR ENCUMBRANCE
OF ANY KIND ON THE TRANSFERRED ASSETS;


 


(D)         ANY STRIKE, WALKOUT, LABOR TROUBLE OR ANY OTHER NEW OR CONTINUED
EVENT, DEVELOPMENT OR CONDITION OF ANY CHARACTER WHICH HAS OR COULD HAVE A
MATERIAL ADVERSE EFFECT;


 


(E)          ANY INCREASE IN THE SALARIES OR OTHER COMPENSATION (EXCLUDING
INCREASES IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICE)
PAYABLE OR TO BECOME PAYABLE TO, OR ANY ADVANCE (EXCLUDING ADVANCES FOR ORDINARY
BUSINESS EXPENSES) OR LOAN TO, ANY R&D EMPLOYEES, OR ANY INCREASE IN, OR ANY
ADDITION TO, OTHER BENEFITS (INCLUDING WITHOUT LIMITATION ANY BONUS,
PROFIT-SHARING, PENSION OR OTHER PLAN) TO WHICH ANY OF THE R&D EMPLOYEES MAYBE
ENTITLED, OR. ANY PAYMENTS TO ANY PENSION, RETIREMENT, PROFIT-SHARING, BONUS OR
SIMILAR PLAN EXCEPT PAYMENTS IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT
WITH PAST PRACTICE MADE PURSUANT TO ANY EMPLOYEE BENEFIT PLAN, OR ANY OTHER.
PAYMENT OF ANY KIND TO (OR ON BEHALF OF) ANY SUCH R&D EMPLOYEE OTHER THAN
PAYMENT OF BASE COMPENSATION AND REIMBURSEMENT FOR REASONABLE BUSINESS EXPENSES
IN THE ORDINARY COURSE OF BUSINESS;


 


(F)            ANY MAKING OR AUTHORIZATION OF ANY CAPITAL EXPENDITURES WHICH ARE
NOT IN THE ORDINARY COURSE OF BUSINESS OR IN EXCESS OF 10 MILLION WON TO THE
R&D;


 


(G)         ANY CANCELLATION OR WAIVER OF ANY RIGHT MATERIAL TO THE OPERATION OF
SELLER’S BUSINESS OR ANY CANCELLATION OR WAIVER OF ANY DEBTS OR CLAIMS OF
SUBSTANTIAL VALUE OR ANY CANCELLATION OR WAIVER OF ANY DEBTS OR CLAIMS AGAINST
ANY AFFILIATE;


 


(H)         ANY SALE, TRANSFER OR OTHER DISPOSITION OF ANY OF THE TRANSFERRED
ASSETS,


 


(I)             ANY PAYMENT, DISCHARGE OR SATISFACTION OF ANY LIABILITY OR
OBLIGATION (WHETHER

 

16

--------------------------------------------------------------------------------


 


ACCRUED, ABSOLUTE, CONTINGENT OR OTHERWISE) BY SELLER OTHER THAN THE PAYMENT,
DISCHARGE OR SATISFACTION, IN THE ORDINARY COURSE OF BUSINESS, OF LIABILITIES OR
OBLIGATIONS SHOWN OR REFLECTED ON THE BALANCE SHEET OR INCURRED IN THE ORDINARY
COURSE OF BUSINESS SINCE THE BALANCE SHEET DATE;


 


(J)             ANY ADVERSE CHANGE OR ANY THREAT OF ANY ADVERSE CHANGE IN
SELLER’S RELATIONS WITH, OR ANY LOSS OR THREAT OF LOSS OF, SELLER’S SUPPLIERS,
CLIENTS OR CUSTOMERS, WHICH CHANGE OR LOSS COULD HAVE A MATERIAL ADVERSE EFFECT
ON THE TRANSFERRED ASSETS;


 


(K)          ANY WRITE-OFFS AS UNCORRECTABLE OF ANY NOTES RECEIVABLE OF SELLER
OR WRITE-DOWNS OF THE VALUE OF ANY OF THE TRANSFERRED ASSETS OR OTHER THAN IN
IMMATERIAL AMOUNTS OR IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE AND AT A RATE NO GREATER THAN DURING THE TWELVE MONTHS ENDED ON THE
BALANCE SHEET DATE;


 


(L)             ANY CHANGE BY SELLER IN ANY METHOD OF ACCOUNTING OR KEEPING ITS
BOOKS OF ACCOUNT OR ACCOUNTING PRACTICES;


 


(M)       ANY CREATION, INCURRENCE, ASSUMPTION OR GUARANTEE BY SELLER OF ANY
OBLIGATIONS OR LIABILITIES THAT WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE
TRANSFERRED ASSETS (WHETHER ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE AND
WHETHER DUE OR TO BECOME DUE), OR ANY CREATION, INCURRENCE, ASSUMPTION OR
GUARANTEE BY SELLER OF ANY INDEBTEDNESS FOR MONEY BORROWED;


 


(N)         ANY PAYMENT, LOAN OR ADVANCE OF ANY AMOUNT TO OR IN RESPECT OF, OR
THE SALE, TRANSFER OR LEASE OF ANY PROPERTIES OR ASSETS (WHETHER REAL, PERSONAL
OR MIXED, TANGIBLE OR INTANGIBLE) TO, OR ENTERING INTO OF ANY AGREEMENT,
ARRANGEMENT OR TRANSACTION WITH, ANY AFFILIATE, EXCEPT FOR (I) COMPENSATION TO
ITS OFFICERS AND EMPLOYEES AT RATES NOT EXCEEDING THE RATES OF COMPENSATION
DISCLOSED ON SCHEDULE 2.6(N) HERETO, (II) REIMBURSEMENTS OF OR ADVANCES FOR
EXPENSES INCURRED FOR BUSINESS-RELATED PURPOSES NOT EXCEEDING 10 MILLION WON
OUTSTANDING IN THE AGGREGATE AT ANY GIVEN TIME AND (III) PAYMENT, IN THE
ORDINARY COURSE OF BUSINESS, OF LIABILITIES OR OBLIGATIONS SHOWN OR REFLECTED ON
THE BALANCE SHEET OR INCURRED IN THE ORDINARY COURSE OF BUSINESS SINCE THE
BALANCE SHEET DATE.


 


(O)         ANY DISPOSITION OF OR FAILURE TO KEEP IN EFFECT ANY RIGHTS IN, TO OR
FOR THE USE OF INTELLECTUAL PROPERTY INCLUDED IN THE TRANSFERRED ASSETS, OR ANY
DISCLOSURE TO ANY PERSON NOT AN EMPLOYEE OR OTHER DISPOSAL OF ANY TRADE SECRET,
PROCESS OR KNOW-HOW RELATING TO THE R&D.


 


(P)         ANY TRANSACTION, AGREEMENT OR EVENT TO WHICH SELLER IS A PARTY OR A
PARTICIPANT OUTSIDE THE ORDINARY COURSE OF THE R&D OR INCONSISTENT WITH PAST
PRACTICE.


 


(Q)         SELLER HAS BECOME SUBJECT TO ANY NEWLY ENACTED OR ADOPTED LAW OF
KOREA WHICH MAY REASONABLY BE EXPECTED TO MATERIALLY AFFECT THE PURCHASER’S
ABILITY TO FULLY UTILIZE THE TRANSFERRED ASSETS.


 

2.7                                 Taxes. Seller has (a) timely filed all
national or local, payroll, withholding, VAT, excise, sales, use, customs
duties, personal property, use and occupancy, business and occupation,
mercantile, real estate, capital stock and franchise or other tax returns of any
kind whatsoever (all the foregoing taxes, including interest and penalties
thereon and including estimated taxes, being hereinafter collectively called
“Taxes” and individually a “Tax”), (b) has paid all Taxes which are due pursuant
to such returns and (c) paid all other Taxes for which a notice of assessment or
demand for payment has been received. All such returns have been prepared in
accordance with all applicable laws and requirements of Korea and accurately
reflect the taxable income (or other measure of Tax) of the Party filing the
same. The accruals for Taxes contained in the Balance Sheet are adequate to
cover all liabilities for Taxes of Seller for all periods ending on or before
the Balance Sheet Date and nothing has occurred subsequent to that date to make
any of such accruals inadequate as of the Balance Sheet Date. All Taxes for
periods beginning after the Balance Sheet Date have been paid or are adequately
reserved against on the books of Seller. Seller has timely filed all information
returns or reports which are required to be filed and has accurately reported
all information required to be included on such returns or reports. To Seller’s
Knowledge, there are no proposed assessments of Tax against Seller or proposed
adjustments to any Tax returns filed, pending

 

17

--------------------------------------------------------------------------------


 

against Seller. Seller has not received notice that any Tax return is under
examination by any taxing authority. Seller has not executed a waiver or consent
extending any statute of limitation for any Tax liability which remains
outstanding. Seller has not (a) joined in or been required to join in filing a
consolidated income Tax return, or (b) entered into a closing agreement with any
taxing authority.

 

2.8                                 Lease Agreements. All lease agreements that
are subject to the Asset Transfer pursuant to Section 1.1(c) are in full force
and effect and no party to such lease agreement is in default under any of the
terms thereof; and no event has occurred that with the passage of time or the
giving of notice or both would constitute a default by any party under any
provision thereof. Seller has obtain all necessary consents from the relevant
lessors in respect of assignment of the rights, interests and obligations under
the lease agreement to the Purchaser pursuant to this Agreement.

 

2.9                                 No Pending Litigation or Proceedings. Except
as set forth on Schedule 2.9 hereto, there are no actions, suits,
investigations, proceedings or claims pending or affecting, or to Seller’s
Knowledge, threatened against Seller or Seller’s agents or their assets, by or
before any court or governmental department, agency or instrumentality, and to
Seller’s Knowledge, there is no basis for any such action, suit, investigation,
proceeding or claim. There are presently no outstanding judgments, decrees or
orders of any court or any governmental or administrative agency, against the
Seller.

 

2.10                           Contracts, Compliance.  Schedule 2.10 hereto is a
true, correct and complete list of all contracts or commitments with the
contract amount in excess of 100 million Won, oral or written, formal or
informal. All such contracts and other commitments are in full force and effect;
all parties to such contracts and other commitments have complied with the
provisions thereof; no such party is in default under any of the terms thereof;
and no event has occurred that with the passage of time or the giving of notice
or both would constitute a default by any party under any provision thereof.

 

2.11                           Compliance with Laws.  Schedule 2.11 hereto sets
forth a list of all material permits, certificates, licenses, orders,
registrations, franchises, authorizations and other approvals from all national,
local and foreign governmental and regulatory bodies held by Seller. Seller
holds and is in compliance with all material permits, certificates, licenses,
orders, approvals, registrations, franchises and authorizations required under
all laws of Korea, and, to Seller’s Knowledge, all of such permits,
certificates, licenses, orders, approvals, registrations, franchises and
authorizations are in full force and effect. Seller has complied with all
applicable statutes, rules, and regulations of Korea, and orders, national and
local, which, if not complied with, would have a Material Adverse Effect on the
Transferred Assets. No notice, citation, summons or order has been issued, no
complaint has been filed, no penalty has been assessed and, to Seller’s
Knowledge, no investigation or review is pending or threatened by any
governmental or other entity (a) with respect to any alleged violation by Seller
of any law of Korea of any governmental entity or (b) with respect to any
alleged failure by Seller to have any permit, certificate, license, approval,
registration or authorization required in connection with its business operation
which have a Material Adverse Effect on the Transferred Assets.

 

2.12                           Environmental Matters. Except where the failure
of a representation contained herein would not have a Material Adverse Effect:

 


(A)          SELLER IS IN COMPLIANCE WITH ALL APPLICABLE NATIONAL OR LOCAL
STATUTORY OR REGULATION, RULE, ORDER, ORDINANCE, GUIDELINE, DIRECTION, OR
NOTICE, RELATING TO THE ENVIRONMENT, PUBLIC HEALTH AND SAFETY, AND EMPLOYEE
HEALTH AND SAFETY, INCLUDING THOSE RELATING TO HAZARDOUS SUBSTANCES
(“ENVIRONMENTAL LAWS”).


 


(B)         SELLER HOLDS AND IS IN COMPLIANCE WITH ALL NECESSARY OR REQUIRED
ENVIRONMENTAL PERMITS, CERTIFICATES, CONSENT OR OTHER SETTLEMENT AGREEMENTS,
LICENSES, APPROVALS, REGISTRATIONS AND AUTHORIZATIONS REQUIRED UNDER ALL
ENVIRONMENTAL LAWS (“ENVIRONMENTAL PERMITS”) AS BEING USED AS OF THE DATE OF
THIS AGREEMENT, AND ALL OF SUCH ENVIRONMENTAL PERMITS ARE VALID AND IN FULL
FORCE AND EFFECT. ALL SUCH ENVIRONMENTAL PERMITS HELD BY SELLER ARE LISTED ON
SCHEDULE 2.12 HERETO AND ANY THAT ARE NOT TRANSFERABLE ARE SO DESIGNATED. SELLER
HAS MADE OR WILL MAKE BEFORE THE CLOSING TIMELY APPLICATION FOR RENEWALS OF ALL
SUCH ENVIRONMENTAL PERMITS FOR WHICH ENVIRONMENTAL LAWS REQUIRE THAT
APPLICATIONS MUST BE FILED ON OR BEFORE THE CLOSING TO MAINTAIN THE
ENVIRONMENTAL PERMITS IN FULL FORCE AND EFFECT AFTER THE

 

18

--------------------------------------------------------------------------------


 


CLOSING DATE. PURCHASER SHALL BEAR ANY FEES, COST OR OTHER EXPENSES INCURRED IN
MAKING SUCH FILINGS OR APPLICATIONS TO THE EXTENT TO WHICH PURCHASER RECEIVES A
BENEFIT FROM THE ENVIRONMENTAL PERMIT OBTAINED AS A RESULT OF SUCH FILING OR
APPLICATION.


 


(C)          NO CONSENT, APPROVAL OR AUTHORIZATION OF, OR REGISTRATION OR FILING
WITH ANY PERSON, INCLUDING ANY ENVIRONMENTAL GOVERNMENTAL AUTHORITY OR
REGULATORY AGENCY, IS REQUIRED IN CONNECTION WITH THE EXECUTION AND DELIVERY OF
THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(D)         NO NOTICE, CITATION, SUMMONS OR ORDER HAS BEEN ISSUED OR SERVED
UPON, NO COMPLAINT HAS BEEN FILED, NO PENALTY HAS BEEN ASSESSED AND NO
INVESTIGATION OR REVIEW IS PENDING OR TO SELLER’S KNOWLEDGE, THREATENED BY ANY
AUTHORITY OR PERSON: (A) WITH RESPECT TO ANY ALLEGED VIOLATION BY SELLER OF ANY
ENVIRONMENTAL LAW; OR (B) WITH RESPECT TO ANY ALLEGED FAILURE BY SELLER TO HAVE
ANY ENVIRONMENTAL PERMIT; OR (C) WITH RESPECT TO ANY USE, POSSESSION,
GENERATION, TREATMENT, STORAGE, RECYCLING, TRANSPORTATION OR DISPOSAL
(COLLECTIVELY “MANAGEMENT”) OF ANY HAZARDOUS SUBSTANCES BY OR ON BEHALF OF
SELLER OR, TO SELLER’S KNOWLEDGE, ITS PREDECESSORS.


 


(E)          SELLER HAS NOT RECEIVED ANY REQUEST FOR INFORMATION, NOTICE OF
CLAIM, DEMAND, ORDER OR NOTIFICATION FOR WHICH IT OR ANY OF ITS PREDECESSORS ARE
OR MAY BE POTENTIALLY RESPONSIBLE WITH RESPECT TO ANY INVESTIGATION OR CLEAN-UP
OF ANY THREATENED OR ACTUAL RELEASE OF ANY HAZARDOUS SUBSTANCE.


 


(F)            THERE ARE NO ENVIRONMENTAL LIENS ON THE TRANSFERRED ASSETS WHICH
WOULD MATERIALLY IMPAIR PURCHASER’S ABILITY TO LAWFULLY OPERATE THE R&D AS SUCH
R&D WAS OPERATED PRIOR TO THE CLOSING DATE AND, TO SELLER’S KNOWLEDGE, NO
GOVERNMENT ACTIONS HAVE BEEN TAKEN OR ARE IN PROCESS OR PENDING WHICH COULD
SUBJECT ANY OF SUCH PROPERTIES TO SUCH LIENS.


 


(G)         TO SELLER’S KNOWLEDGE, THERE ARE NO FACTS OR CIRCUMSTANCES RELATED
TO ENVIRONMENTAL MATTERS CONCERNING THE TRANSFERRED ASSETS THAT COULD REASONABLY
BE EXPECTED TO LEAD TO ANY FUTURE ENVIRONMENTAL CLAIMS AGAINST SELLER, OR
PURCHASER UNDER CURRENT LAW.


 

2.13                           Consents. Except as set forth on Schedule 2.13,
no consent, approval or authorization of, or registration or filing with, any
Person, is required in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.

 

2.14                           Personal Property. Seller owns all of its
tangible personal property and assets substantially relating to or affecting the
R&D, including the properties and assets reflected in the Balance Sheet (except
those disposed of in the ordinary course of business since the Balance Sheet
Date); and at Closing none of such properties or assets will be subject to any
mortgage, pledge, lien, restriction, encumbrance, claim, security interest,
charge or any other matter affecting title, except, (a) minor imperfections of
title, none of which, individually or in the aggregate, materially detracts from
the value of or impairs the use of the affected properties or impairs any
operations of Seller, (b) liens for current Taxes not yet due and payable, or
(c) as disclosed on Schedule 2.14 hereto (the ”Personal Property Permitted
Encumbrances”). All tangible personal property, assets, equipment or other
personal property consigned or leased to Seller which are used in the operation
of the R&D are listed on Schedule 1.14.

 

2.15                           CDMA Handset Models.  Schedule 2.15 sets forth
all of the CDMA handset models and PCMCIA cards (including without limitation
W-CDMA and CDMA 2000) that have been developed and sold by Seller for the past
three (3) years, including the identity of the customer(s), number of units sold
to such customer(s) and the total amount of sales.

 

2.16                           Intellectual Properties

 


(A)          ATTACHED HERETO AS SCHEDULE 2.16(A) IS A CORRECT AND COMPLETE LIST
OF ALL INTELLECTUAL PROPERTY OWNED BY OR LICENSED TO SELLER.
SCHEDULE 2.16(A) INCLUDES ALL OF THE INTELLECTUAL PROPERTY USED IN THE ORDINARY
DAY-TO-DAY OPERATION OF THE R&D, AND THERE ARE NO OTHER ITEMS OF INTELLECTUAL
PROPERTY THAT ARE REGULARLY USED IN THE ORDINARY DAY-TO-DAY OPERATION OF THE
R&D. SELLER DOES NOT USE ANY INTELLECTUAL

 

19

--------------------------------------------------------------------------------


 


PROPERTY OWNED OR LICENSED BY ANY AFFILIATES OF SELLER.


 


(B)         EXCEPT AS SET FORTH ON SCHEDULE 2.16(B), NEITHER THE MANUFACTURE,
SALE, USE OF ANY PRODUCTS NOW OR HERETOFORE MANUFACTURED OR SOLD BY SELLER NOR
THE OPERATION OF THE R&D DID AND DOES INFRINGE (NOR HAS ANY CLAIM BEEN MADE THAT
ANY SUCH ACTION INFRINGES) THE PATENTS OR OTHER INTELLECTUAL PROPERTY RIGHTS OF
OTHERS.


 


(C)          WITH RESPECT TO THE PORTION OF THE INTELLECTUAL PROPERTY THAT IS
OWNED BY SELLER (“OWNED INTELLECTUAL PROPERTY”), EXCEPT AS DISCLOSED IN
SCHEDULE 2.16(C), SELLER IS THE EXCLUSIVE OWNER OF THE ENTIRE AND UNENCUMBERED
RIGHT, TITLE AND INTEREST IN AND TO THE OWNED INTELLECTUAL PROPERTY, AND TO THE
KNOWLEDGE OF SELLER, SELLER HAS A VALID RIGHT TO USE THE OWNED INTELLECTUAL
PROPERTY AS NECESSARY TO CONDUCT THE R&D AS NOW CONDUCTED OR AS CONTEMPLATED TO
BE CONDUCTED. EXCEPT AS DISCLOSED IN SCHEDULE 2.16(C), SELLER IS THE APPLICANT
OR ASSIGNEE OF RECORD IN ALL APPLICATIONS AND OWNER OF RECORD IN ALL
REGISTRATIONS SET FORTH IN SCHEDULE 2.16(A), AND NO OPPOSITION, EXTENSION OF
TIME TO OPPOSE, INTERFERENCE, REJECTION, OR REFUSAL TO REGISTER HAS BEEN
RECEIVED BY SELLER IN CONNECTION WITH ANY SUCH APPLICATIONS.


 


(D)         WITH RESPECT TO THE PORTION OF THE INTELLECTUAL PROPERTY THAT IS NOT
OWNED BY SELLER (“LICENSED INTELLECTUAL PROPERTY”), SELLER OWNS OR POSSESSES
ADEQUATE LICENSES OR OTHER RIGHTS TO USE THE SAME AS NECESSARY TO CONDUCT THE
R&D AS NOW CONDUCTED. EXCEPT AS SET FORTH ON SCHEDULE 2.16(D), THERE IS NO
AGREEMENT TO WHICH SELLER IS A PARTY OR TO WHICH SELLER IS LEGALLY BOUND AND NO
RESTRICTION OR LIENS, MATERIALLY AND ADVERSELY AFFECTING THE USE BY SELLER AND,
AFTER THE CLOSING, THE USE BY PURCHASER, OF ANY OF THE LICENSED INTELLECTUAL
PROPERTIES.


 


(E)          THERE IS NO PENDING LITIGATION OR OTHER LEGAL ACTION WITH RESPECT
TO ANY OF THE INTELLECTUAL PROPERTIES, AND NO ORDER, HOLDING, DECISION OR
JUDGMENT HAS BEEN RENDERED BY ANY AUTHORITY, AND NO AGREEMENT, CONSENT OR
STIPULATION EXISTS TO WHICH, IN ANY SUCH EVENT, SELLER IS A PARTY OR OF WHICH
SELLER HAS KNOWLEDGE, WHICH WOULD PREVENT SELLER, OR AFTER THE CLOSING,
PURCHASER, FROM USING ANY OF THE INTELLECTUAL PROPERTIES. THE INTELLECTUAL
PROPERTY, TO THE KNOWLEDGE OF SELLER, ARE SUBSISTING, VALID AND ENFORCEABLE, AND
HAVE NOT BEEN ADJUDGED INVALID OR UNENFORCEABLE IN WHOLE OR PART.


 


(F)            THE ACQUISITION OF THE TRANSFERRED ASSETS BY PURCHASER WILL NOT
RESULT IN PURCHASER BEING REQUIRED EITHER (I) TO PAY ANY ROYALTIES, OTHER
PAYMENTS OR CONSIDERATION, OR (II) TO GRANT ANY RIGHT, TO ANY THIRD PARTIES,
EITHER DIRECTLY OR INDIRECTLY OR THROUGH SELLER, WITH RESPECT TO THE
INTELLECTUAL PROPERTY RIGHTS OF SUCH THIRD PARTIES.


 


(G)         SCHEDULE 2.16(G) LISTS ALL ACTIONS THAT MUST BE TAKEN BY PURCHASER
WITHIN SIXTY (60) DAYS OF THE CLOSING DATE, INCLUDING THE PAYMENT OF ANY
REGISTRATION, MAINTENANCE OR RENEWAL FEES OR THE FILING OF ANY DOCUMENTS,
APPLICATIONS OR CERTIFICATES FOR THE PURPOSES OF MAINTAINING, PERFECTING OR
PRESERVING OR RENEWING ANY OF THE INTELLECTUAL PROPERTY.


 


(H)         TO THE KNOWLEDGE OF SELLER, NO PERSON IS ENGAGING IN ANY ACTIVITY
THAT INFRINGES THE INTELLECTUAL PROPERTY OF SELLER. EXCEPT AS DISCLOSED IN
SCHEDULE 2.16(H), SELLER HAS NOT GRANTED ANY LICENSE OR OTHER RIGHT TO ANY THIRD
PARTY WITH RESPECT TO INTELLECTUAL PROPERTY.


 


(I)             SELLER HAS TAKEN REASONABLE MEASURES IN ACCORDANCE WITH NORMAL
INDUSTRY PRACTICE TO MAINTAIN THE CONFIDENTIALITY OF THE TRADE SECRETS AND OTHER
CONFIDENTIAL INTELLECTUAL PROPERTY.


 


(J)             EACH EMPLOYEE, CONTRACTOR AND CONSULTANT OF SELLER WHO
CONTRIBUTED TO OR PARTICIPATED IN THE CREATION OR DEVELOPMENT OF ANY
INTELLECTUAL PROPERTY ON BEHALF OF SELLER: (I) IS A PARTY TO A “WORK-FOR-HIRE”
AGREEMENT UNDER WHICH THE COMPANY IS DEEMED TO BE THE ORIGINAL OWNER/AUTHOR OF
ALL PROPERTY RIGHTS THEREIN; OR (II) HAS EXECUTED AN ASSIGNMENT OR AN AGREEMENT
TO ASSIGN IN FAVOR OF SELLER (OR SUCH PREDECESSOR IN INTEREST, AS APPLICABLE) OF
ALL RIGHT, TITLE AND INTEREST IN SUCH MATERIAL. EACH SUCH AGREEMENT AND
ASSIGNMENT COMPLIES WITH, AND IS LEGALLY VALID, EFFECTIVE AND ENFORCEABLE UNDER,
APPLICABLE LAW, AND SUCH EMPLOYEE, CONTRACTOR OR CONSULTANT WOULD NOT HAVE ANY
BASIS FOR ANY CLAIM WITH RESPECT TO SUCH INTELLECTUAL PROPERTY.

 

20

--------------------------------------------------------------------------------


 

2.17                           Transactions with Related Parties. Except as
disclosed on Schedule 2.17, no Affiliate has, in excess of 10 million Won,:

 


(A)          BORROWED MONEY OR LOANED MONEY TO SELLER WHICH REMAINS OUTSTANDING
AGAINST SELLER;


 


(B)         ANY CONTRACTUAL OR OTHER CLAIMS, EXPRESS OR IMPLIED, OF ANY KIND
WHATSOEVER


 


(C)          ANY INTEREST IN ANY PROPERTY OR ASSETS USED BY SELLER; OR


 


(D)         IS ENGAGED IN ANY OTHER TRANSACTION WITH SELLER.


 

2.18                           Condition of Assets. The Transferred Assets used
in or related to or affecting the R&D, including those reflected in the Balance
Sheet, are adequate for the operation of the R&D as it has been previously
conducted by Seller.

 

2.19                           Compensation Arrangements. Schedule 2.19 hereto
sets forth the following information:

 


(A)          THE NAMES AND CURRENT ANNUAL SALARY, INCLUDING ANY BONUS, IF
APPLICABLE, OF ALL R&D EMPLOYEES TOGETHER WITH A STATEMENT OF THE FULL AMOUNT OF
ALL REMUNERATION PAID BY SELLER TO EACH SUCH PERSON DURING THE 12 MONTH PERIOD
PRECEDING THE DATE HEREOF.


 


(B)         SCHEDULE 2.19 HERETO CONTAINS A TRUE AND COMPLETE LIST OF ALL
CURRENT R&D EMPLOYEES OF SELLER THAT SELLER ASSERTS ARE NECESSARY TO THE
OPERATION OF THE R&D, TOGETHER WITH THEIR RESPECTIVE JOB TITLES AND CURRENT
ANNUAL COMPENSATION AND BONUSES OR BONUS ELIGIBILITY (IF ANY), AS OF THE DATE
HEREOF. SCHEDULE 2.19 SHALL HAVE BEEN UPDATED AS OF THE CLOSING, IF NECESSARY.
EXCEPT FOR THOSE INDIVIDUALS IDENTIFIED ON SCHEDULE 2.19, THERE ARE NO EMPLOYEES
HIRED BY AND CURRENTLY WORKING FOR SELLER WHO HAS DEVOTED A MATERIAL PART OF
HIS/HER TIME WITH THE SELLER IN THE OPERATION OF THE R&D.


 

2.20                           Labor Relations.

 


(A)          SCHEDULE 2.20 CONTAINS A LIST OF ALL WRITTEN EMPLOYMENT POLICIES,
PRACTICES, MANUALS, HANDBOOKS, PROCEDURES, AND TERMS AND CONDITIONS OF
EMPLOYMENT OF SELLER, INCLUDING WAGES, PENSION BENEFIT PLAN, AN EMPLOYEE WELFARE
BENEFIT PLAN OR ANY BONUS, INCENTIVE COMPENSATION, PROFIT SHARING, RETIREMENT,
PENSION, GROUP INSURANCE, DEATH BENEFIT, HEALTH, CAFETERIA, FLEXIBLE BENEFIT,
MEDICAL EXPENSE REIMBURSEMENT, DEPENDENT CARE, STOCK OPTION, STOCK PURCHASE,
STOCK APPRECIATION RIGHTS, SAVINGS, DEFERRED COMPENSATION, CONSULTING, SEVERANCE
PAY OR TERMINATION PAY, VACATION PAY, LIFE INSURANCE, WELFARE OR OTHER EMPLOYEE
BENEFIT OR FRINGE BENEFIT PLAN, PROGRAM OR ARRANGEMENT, OR ANY OTHER SIMILAR
THINGS THAT ARE APPLICABLE TO EMPLOYEES OF SELLER. EXCEPT AS LISTED ON
SCHEDULE 2.20, THERE ARE NO EMPLOYMENT POLICIES, PRACTICES, MANUALS, HANDBOOKS,
PROCEDURES OR TERMS OR CONDITIONS OF EMPLOYMENT THAT ARE APPLICABLE TO EMPLOYEES
OF SELLER.


 


(B)         SCHEDULE 2.20 CONTAINS A LIST OF ALL CURRENT, OR IF EXPIRED AND NOT
RENEWED, THE MOST RECENT, EMPLOYMENT, LABOR OR COLLECTIVE BARGAINING AGREEMENTS
WITH ANY OF THE R&D EMPLOYEES. EXCEPT AS LISTED ON SCHEDULE 2.20, THERE IS NO
EMPLOYMENT, LABOR OR COLLECTIVE BARGAINING AGREEMENT, OR GOVERNMENTAL OR
ADMINISTRATIVE CHARGES, AFFECTING OR CONCERNING THE R&D EMPLOYEES, PENDING OR TO
SELLER’S KNOWLEDGE THREATENED AGAINST SELLER.


 


(C)          EXCEPT AS SET FORTH ON SCHEDULE 2.20, THERE ARE NO CONSULTING,
CONTRACTING OR INDEPENDENT CONTRACTING AGREEMENTS WITH ANY PERSON RETAINED OR
EMPLOYED IN CONNECTION WITH THE TRANSFERRED ASSETS.


 


(D)         THE OVERALL RELATIONS OF SELLER WITH ITS EMPLOYEES ARE GOOD. THERE
ARE NO UNFAIR LABOR PRACTICE COMPLAINTS AGAINST SELLER PENDING OR, TO SELLER’S
BEST KNOWLEDGE, THREATENED, THERE IS NO LABOR STRIKE, DISPUTE, SLOW DOWN OR
STOPPAGE ACTUALLY PENDING OR, TO SELLER’S BEST KNOWLEDGE, THREATENED AGAINST

 

21

--------------------------------------------------------------------------------


 


OR INVOLVING SELLER. NO EMPLOYEE GRIEVANCE WHICH MIGHT TO SELLER’S KNOWLEDGE
HAVE AN ADVERSE EFFECT ON SELLER IS PENDING. NO PRIVATE AGREEMENT RESTRICTS
SELLER FROM RELOCATING, CLOSING OR TERMINATING ANY OF ITS OPERATIONS OR
FACILITIES. EXCEPT AS DISCLOSED IN SCHEDULE 2.20, SELLER HAS NOT IN THE PAST
TWELVE (12) MONTHS EXPERIENCED ANY WORK STOPPAGE OR SLOW DOWN OR, TO THE BEST OF
SELLER’S KNOWLEDGE COMMITTED ANY UNFAIR LABOR PRACTICE.


 


(E)          AS OF CLOSING, ALL ACTUAL OR TO SELLER’S KNOWLEDGE, POTENTIAL
LIABILITIES OF SELLER IN RESPECT OF THE R&D EMPLOYEES HAVE BEEN FULLY SATISFIED
AND DISCHARGED, INCLUDING ANY ACCRUED SEVERANCE OBLIGATIONS.


 

2.21                           Products Liability. There are no (a) liabilities
of Seller, fixed or contingent, asserted or, to Seller’s Knowledge, unasserted,
with respect to any product liability or any similar claim that relates to any
product manufactured and sold by Seller to others, or (b) liabilities of Seller,
fixed or contingent, asserted or, to Seller’s Knowledge, unasserted, with
respect to any claim for the breach of any express or implied product warranty
or any other similar claim with respect to any product manufactured and sold by
Seller to others other than standard warranty obligations (to replace, repair or
refund) made by Seller in the ordinary course of business to Purchasers of its
products.

 

2.22                           Insurance. Attached hereto as Schedule 2.22 is a
complete and correct list of all policies of insurance relating to the
Transferred Assets of which Seller is the owner, insured or beneficiary, or
covering any of the Transferred Assets, true, correct and complete copies of
which have been delivered to Purchaser, indicating for each policy the carrier,
the insured, type of coverage, the amounts of coverage, deductible, premium
rate, cash value if any, expiration date and any pending claims thereunder. All
such policies are in full force and effect. The coverage provided by such
policies is reasonable and consistent with the CDMA industry standard in Korea.
Seller has paid-in-full all premiums due on such policies as of the Closing
Date. There is no default with respect to any provision contained in any such
policy, nor has there been any failure to give any notice or present any claim
under any such policy in a timely fashion or in the manner or detail required by
the policy. There are no outstanding unpaid premiums or claims under such
policies. No notice of cancellation or non-renewal with respect to, or
disallowance of any claim under, any such policy has been received by Seller.
Seller has not been refused any insurance, nor has its coverage been limited by
any insurance carrier to which it has applied for insurance or with which it has
carried insurance during the last five years.

 

2.23                           Brokerage. Except as disclosed in Schedule 2.23,
Seller has not made any agreement or taken any other action which might cause
anyone to become entitled to a broker’s fee or commission as a result of the
transaction contemplated hereunder.

 

2.24                           Disclosure. No representation or warranty by
Seller in this Agreement, and no exhibit, certificate or schedule furnished or
to be furnished to Purchaser pursuant hereto, or in connection with the
transactions contemplated hereby, contains or will contain any untrue statement
of a material fact, or omits or will omit to state a material fact necessary to
make the statements or facts contained herein or therein not misleading or
necessary to provide Purchaser with proper information as to Seller and the
Transferred Assets. Seller shall disclose to Purchaser at Closing any
information then in the possession of Seller that indicates that Purchaser is in
breach of this Agreement or which may provide the basis for a claim by Seller
that Purchaser has breached this Agreement.

 

2.25                           Mitigation. The Parties acknowledge that the
representations and warranties set forth above shall, in any case not be
interpreted as limiting or restricting Purchaser’s general obligation at law, if
any, to prevent and/or mitigate any loss or damages which it may incur after the
Closing in connection with or involving the transfer of the R&D or the
Transferred Assets.

 

2.26                           Solvency. Seller warrants and represents that,
between the date of this Agreement and the Closing Date that Seller has not been
unable and is not unable to pay its debts as they become due.

 

2.27                           Kibo Capital Co., Ltd. and Saewon Telecom Co.,
Ltd.Seller warrants and represents that the investment agreements entered into
with (i) Kibo Capital Co., Ltd. dated September 11, 1999 and

 

22

--------------------------------------------------------------------------------


 

(ii) Saewon Telecom Co., Ltd., dated October 12, 1999, February 23, 2000 and
July 10, 2001 have been terminated by the Closing Date.

 

2.28                           Financial Creditors of Seller.  Schedule 2.28 is
a complete list of all of the Financial Institutions to which Seller is
indebted.

 

SECTION 3

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Seller as follows, which representations
and warranties are, as of the date of this Agreement, and will be, of the
Closing Date, true and correct, except for those representations and warranties
which speak as to a certain date:

 

3.1                                 Organization and Good Standing. Purchaser is
a corporation duly incorporated, validly existing and in good standing under the
laws of Korea.

 

3.2                                 Corporate Power and Authority. Purchaser has
all requisite corporate power and authority to make, execute, deliver and
perform this Agreement and all other agreements, documents and instruments to
which it is a party or is otherwise obligated which are executed, delivered or
performed pursuant to this Agreement.

 

3.3                                 Due Authorization. The execution, delivery
and performance of this Agreement and all other agreements, documents and
instruments to which Purchaser is a party or is otherwise obligated which are to
be executed, delivered or performed pursuant to this Agreement have been duly
authorized by all necessary corporate action on the part of Purchaser, and this
Agreement constitutes and any other instruments to be delivered by Purchaser at
Closing, when executed and delivered at Closing, will constitute, the legal,
valid and binding obligations of Purchaser, enforceable against it in accordance
with their respective terms.

 

3.4                                 No Violations of Laws or Agreements. The
execution, delivery and performance of this Agreement and the other agreements
contemplated by this Agreement and the consummation of the transactions
contemplated by this Agreement do not and will not result in any breach or
acceleration of any of the terms or conditions of its articles of incorporation
or bylaws, or of any mortgage, bond, indenture, contract, agreement, license or
other instrument or obligation to which Purchaser is a party. The execution,
delivery and performance of this Agreement or the other agreements contemplated
by this Agreement will not result in the material violation of any law, statute,
regulation, judgment, writ, injunction or decree of any court, threatened or
entered in a proceeding or action in which Purchaser is, was or may be bound.

 

3.5                                 Disclosure. No representation or warranty by
Purchaser in this Agreement, and no exhibit, certificate or schedule furnished
or to be furnished to Seller pursuant hereto, or in connection with the
transactions contemplated hereby, contains or will contain any untrue statement
of a material fact, or omits or will omit to state a material fact necessary to
make the statements or facts contained herein or therein not misleading or
necessary to provide Seller with proper information as to Purchaser and the
Purchase Assets. Purchaser shall disclose to Seller at Closing any information
then in the possession of Purchaser that indicates that Seller is in breach of
this Agreement or which may provide the basis for a claim by Purchaser that
Seller has breached this Agreement.

 

3.6                                 Mitigatin. The Parties acknowledge that the
representations and warranties set forth above shall, in any case not be
interpreted as limiting or restricting Seller’s general obligation at law, if
any, to prevent and/or mitigate any loss or damages which it may incur after the
Closing in connection with or involving the transfer of the R&D or the
Transferred Assets.

 

3.7                                 Brokerage. Except as set forth on
Schedule 3.7, Purchaser has not made any agreement or taken any other action
which might cause anyone to become entitled to a broker’s fee or commission as a
result of the transaction contemplated hereunder.

 

23

--------------------------------------------------------------------------------


 

SECTION 4

 

CERTAIN ADDITIONAL. COVENANTS

 

4.1                                 Costs, Expenses and Taxes Unless otherwise
provided for herein, Purchaser and Seller will each pay all their own expenses
incurred in connection with this Agreement and the transactions contemplated
hereby, including (a) all costs, expenses and Taxes to the extent levied to each
Party, and (b) all accounting, legal and appraisal fees and settlement charges,
provided that, Seller shall be liable for and shall hold Purchaser harmless
against any Value Added Tax (“VAT”) which become payable in connection with the
transactions contemplated by this Agreement, provided further that, Purchaser
shall deliver to Seller by wire transfer to an account designated by Seller any
amount received from any tax authorities in connection with payment of such VAT
by the Seller within five (5) Business Days from receipt and if the amount
returned to Seller by Purchaser is less than the amount of VAT actually paid by
Seller to the’ relevant tax authorities, Purchaser shall pay Seller the amount
of such shortfall within five (5) Business Days from receipt of any payment from
any tax authorities in connection with VAT. For the avoidance of doubt,
Purchaser shall have no obligation to deliver to Seller any amounts refunded by
the tax authorities until such time as Seller has fully paid the VAT to the
relevant tax authorities. Purchaser and Seller shall each bear [***] of all
costs and expenses associated with the transfer and/or assignment of the
Intellectual Property to Purchaser, including any registration fees payable in
connection thereto.

 

4.2                                 R&D Employees. Not later than one (1) week
prior to the Closing, the Parties shall finalize a list of R&D Employees
(including Key Employees) (as listed in the Asset List) to be hired by
Purchaser. The hire by Purchaser of the R&D Employees shall be subject to the
following basic principles:

 


(A)          ALL OF THE R&D EMPLOYEES SHALL ELECT TO BE FORMALLY TERMINATED AS
EMPLOYEES OF SELLER AND COMMENCE NEW EMPLOYMENT RELATION WITH PURCHASER. SELLER
SHALL PAY, IN A TIMELY MANNER IN ACCORDANCE WITH THE REQUIREMENTS OF THE LABOR
STANDARDS ACT AND CURRENT COMPANY PRACTICES, ALL SALARY, BONUSES, ALLOWANCES,
SEVERANCE, UNUSED LEAVE (INCLUDING THE PRO RATA PORTION OF ACCRUED BUT UNUSED
LEAVE ATTRIBUTABLE TO THE PORTION OF THE 2004 CALENDAR YEAR PRIOR TO THE
CLOSING) AND ANY OTHER MONETARY OBLIGATIONS OR CLAIMS RELATING TO THE R&D
EMPLOYEES’ EMPLOYMENT WITH SELLER THAT MAY HAVE ACCRUED TO THOSE PERSONNEL PRIOR
TO THEIR SEPARATION. SELLER REPRESENTS AND WARRANTS THAT THE AMOUNT PAID BY IT
TO SUCH PERSONNEL WILL BE ADEQUATE TO FULLY ATISFY ALL OF THEIR CLAIMS RELATING
TO EACH OF THEIR TERMS OF EMPLOYMENT AT SELLER OR ANY AFFILIATE OF SELLER.


 


(B)         PRIOR TO THE CLOSING, SELLER SHALL OBTAIN THE EMPLOYEE RELEASES FROM
THE R&D EMPLOYEES CONFIRMING THEIR ELECTION TO TERMINATE THEIR EMPLOYMENT WITH
SELLER TO THE EFFECT THAT THEY WILL WAIVE ANY RIGHT, IF ANY, AGAINST PURCHASER
REGARDING ANY SEVERANCE, UNUSED LEAVE AND OTHER OBLIGATIONS OR CLAIMS ARISING
FROM THEIR EMPLOYMENT RELATION WITH SELLER BEFORE THE CLOSING


 


(C)          PRIOR TO OR ON THE CLOSING, EACH THE R&D EMPLOYEES TO BE HIRED BY
PURCHASER SHALL HAVE EXECUTED AN EMPLOYMENT AGREEMENT WITH PURCHASER, TO THE
SATISFACTION OF PURCHASER AND EFFECTIVE AS OF THE CLOSING DATE, WHEREBY SUCH R&D
EMPLOYEE AGREES TO CONTINUE HIS/HER EMPLOYMENT WITH PURCHASER FOR A PERIOD OF AT
LEAST 1.5 YEARS FROM HIS/HER COMMENCEMENT OF NEW EMPLOYMENT WITH PURCHASER.
PURCHASER SHALL NEGOTIATE IN GOOD FAITH THE TERMS AND CONDITIONS OF THE
EMPLOYMENT AGREEMENT WITH EACH R&D EMPLOYEE TO BE HIRED BY PURCHASER AND SHALL
PROMPTLY COMMENCE SUCH NEGOTIATIONS WITH EACH R&D EMPLOYEE AS SOON AS
PRACTICABLE AFTER THE EXECUTION OF THIS AGREEMENT.


 


(D)         PURCHASER SHALL FAVORABLY CONSIDER THE IMPLEMENTATION OF SCHEMES TO
ENCOURAGE THE R&D EMPLOYEES TO REMAIN WITH PURCHASER FOLLOWING THE CLOSING, SUCH
AS [***].


 


(E)          FOR A PERIOD OF [***] AFTER CLOSING, SELLER SHALL NOT SOLICIT THE
EMPLOYMENT OF, OR EMPLOY, ANY OF THE R&D EMPLOYEES THAT HAVE BEEN HIRED BY
PURCHASER PURSUANT TO THIS AGREEMENT OR ANY OTHER EMPLOYEES OF PURCHASER.


 

4.3                                 Non-Competition. For a period of [***]
following the Closing, Seller shall not engage in R&D, except that Seller may
sell certain CDMA products which have been Completed prior to Closing in

 

24

--------------------------------------------------------------------------------


 

each of the following cases:

 


(A)          WITH RESPECT TO THE CDMA 450 PRODUCTS, IN CASE OF CONTRACTUAL
OBLIGATIONS WHICH WERE IN EXISTENCE AT THE TIME OF SIGNING OF THIS AGREEMENT,
SELLER MAY SATISFY SUCH OBLIGATIONS PROVIDED THAT SUCH OBLIGATIONS WILL BE
COMPLETED NO LATER THAN JUNE 30, 2005;


 


(B)         WITH RESPECT TO THE CDMA 450 AND CDMA 800/1900 PRODUCTS COMPLETED
PRIOR TO CLOSING, IN CASE OF CONTRACTUAL OBLIGATIONS WITH THIRD PARTIES ENTERED
INTO BETWEEN SIGNING OF THIS AGREEMENT AND CLOSING AND THE AGGREGATE AMOUNT OF
SUCH CONTRACT(S) IS EQUAL TO OR LESS THAN [***], SELLER MAY ENTER INTO SUCH
CONTRACTUAL OBLIGATIONS, PROVIDED THAT SUCH PRODUCTS WILL BE SHIPPED NO LATER
THAN JUNE 30, 2005.


 


(C)          WITH RESPECT TO THE CDMA 450 AND CDMA 800/1900 PRODUCTS COMPLETED
PRIOR TO CLOSING, IN CASE OF CONTRACTUAL OBLIGATIONS WITH THIRD PARTIES ENTERED
INTO BETWEEN SIGNING OF THIS AGREEMENT AND CLOSING IN EXCESS OF  US$[***] SELLER
MAY ONLY ENTER INTO SUCH CONTRACTUAL OBLIGATIONS WITH THE PRIOR WRITTEN CONSENT
OF PURCHASER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED BY
PURCHASER, AND SO LONG AS SUCH PRODUCTS WILL BE SHIPPED NO LATER THAN
JUNE 30, 2005.


 


(D)         WITH RESPECT TO THE PCMCIA CARD PRODUCTS TO BE SOLD, SELLER MAY SELL
SUCH PRODUCTS UP TO [***] PROVIDED THAT (I) THE RELEVANT AGREEMENT WITH THE
THIRD PARTY IS EXECUTED PRIOR TO THE CLOSING AND (II) SUCH PRODUCTS WILL BE
DELIVERED TO THE CUSTOMER NO LATER THAN JUNE 30, 2005. SELLER HAS NO OBLIGATION
TO PROVIDE TECHNICAL SUPPORT WITH RESPECT TO THE PCMCIA PRODUCTS.


 


(E)          WITH RESPECT TO EXISTING CONTRACTUAL OBLIGATIONS WITH INQUAM,
SELLER SHALL SEEK THE TERMINATION OF SUCH OBLIGATIONS PRIOR TO CLOSING AND ALLOW
PURCHASER TO DISCUSS WITH INQUAM THE POSSIBILITY OF ESTABLISHING A NEW BUSINESS
RELATIONSHIP.

 

4.4                                 Technical Support.  Recognizing that Seller
will not be able to provide technical support to its existing and past customers
to whom it previously sold the CDMA products as a result of the Asset Transfer,
Purchaser shall agree to provide technical support (limited to labor support) to
Seller for a period of [***] following the earlier of (a) the last shipment with
respect to CDMA 450 products only or (b) June 30, 2005, and Purchaser shall be
reimbursed for such support at [***]. For the avoidance of doubt, Purchaser
shall have no obligation to provide materials or repair services in connection
with the foregoing technical support.

 

4.5                                 Indemnification.

 

(I)                                       INDEMNIFICATION BY SELLER. SELLER
HEREBY AGREES TO INDEMNIFY AND HOLD HARMLESS PURCHASER FROM AND AGAINST:

 

(1)          ANY AND ALL DAMAGES ARISING OUT OF OR RESULTING FROM ANY
MISREPRESENTATION, BREACH OF WARRANTY OR NON-FULFILLMENT OF ANY AGREEMENT ON THE
PART OF SELLER CONTAINED IN THIS AGREEMENT OR IN ANY CERTIFICATE, INSTRUMENT,
AGREEMENT OR OTHER DOCUMENT FURNISHED OR TO BE FURNISHED TO PURCHASER PURSUANT
HERETO OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY;

 

(2)          ANY AND ALL DAMAGES ARISING OUT OF OR RESULTING FROM ANY
LIABILITIES OF SELLER OF ANY NATURE, WHETHER DUE OR TO BECOME DUE, WHETHER
ACCRUED, ABSOLUTE, CONTINGENT OR OTHERWISE EXISTING ON THE CLOSING DATE OR
ARISING OUT OF ANY TRANSACTIONS ENTERED INTO, OR ANY STATE OF FACTS EXISTING,
PRIOR TO SUCH DATE;

 

(3)          ANY AND ALL DAMAGES ARISING FROM CLAIMS BROUGHT BY R&D EMPLOYEES
WITH RESPECT TO (X) THE TERMINATION OR RESIGNATION OF THEIR EMPLOYMENT WITH
SELLER IN RELATION TO THESE EMPLOYEES’ TERMS OF EMPLOYMENT WITH SELLER OR ANY
AFFILIATE OF SELLER, INCLUDING BUT NOT LIMITED TO CLAIMS RESULTING FROM THE
INCREASE IN ANY EMPLOYEE’S WAGE DURING HIS OR HER PERIOD OF EMPLOYMENT WITH
SELLER, (Y) ANY UNPAID COMPENSATION FOR WORK DURING OVERTIME, DAYS OFF AND
NIGHTTIME, AND (Z) ANY COMPENSATION FOR UNUSED DAY(S) OF ANNUAL AND/OR MONTHLY
LEAVE; AND

 

25

--------------------------------------------------------------------------------


 

(4)          ANY SECONDARY TAX LIABILITY OF PURCHASER UNDER THE NATIONAL TAX
BASIC LAW AND THE LOCAL TAX LAW FOR THE TAXES OF SELLER THAT HAVE ACCRUED PRIOR
TO THE CLOSING DATE.

 

(II)                                    INDEMNIFICATION BY PURCHASER. PURCHASER
HEREBY AGREES TO INDEMNIFY AND HOLD HARMLESS SELLER FROM AND AGAINST ANY DAMAGES
ARISING OUT OF OR RESULTING FROM ANY MISREPRESENTATION, BREACH OF WARRANTY OR
NON-FULFILLMENT OF ANY AGREEMENT ON THE PART OF PURCHASER CONTAINED IN THIS
AGREEMENT OR IN ANY CERTIFICATE, INSTRUMENT, AGREEMENT OR OTHER DOCUMENT
FURNISHED OR TO BE FURNISHED TO SELLER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY.

 


(B)         GENERAL INDEMNIFICATION PROCEDURES.


 

(I)                                       PURCHASER AND SELLER SHALL COOPERATE
IN THE DEFENSE OR PROSECUTION OF ANY CLAIM, ACTION, SUIT OR PROCEEDING ASSERTED
AGAINST EITHER OF THEM BY A PARTY OTHER THAN A PARTY HERETO OR AN AFFILIATE OF
ANY PARTY HERETO IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT HEREUNDER (A “THIRD
PARTY CLAIM”) AND SHALL FURNISH SUCH RECORDS, INFORMATION AND TESTIMONY, AND
ATTEND SUCH CONFERENCES, DISCOVERY PROCEEDINGS, HEARINGS, TRIALS AND APPEALS, AS
MAY BE REASONABLY REQUESTED IN CONNECTION THEREWITH.

 

(II)                                    EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, NO ACTION OR CLAIM FOR DAMAGES RESULTING FROM BREACHES OF THE
REPRESENTATIONS AND WARRANTIES OF SELLER OR PURCHASER SHALL BE BROUGHT OR MADE
AFTER ONE (1) YEAR FOLLOWING THE CLOSING, EXCEPT THAT SUCH TIME LIMITATION SHALL
NOT APPLY TO (1) CLAIMS FOR MISREPRESENTATIONS OR BREACHES OF WARRANTY RELATING
TO SECTION 2.7 (RELATING TO TAXES) WHICH MAY BE ASSERTED UNTIL 90 DAYS AFTER THE
RUNNING OF THE APPLICABLE STATUTE OF LIMITATIONS WITH RESPECT TO THE TAXABLE
PERIOD TO WHICH THE PARTICULAR CLAIMS RELATES AND SECTION 2.20 (RELATING TO
LABOR RELATIONS) WHICH MAY BE ASSERTED UNTIL 90 DAYS AFTER THE RUNNING OF THE
APPLICABLE STATUTE OF LIMITATIONS WITH RESPECT TO ANY CLAIMS THAT MAY BE BROUGHT
BY A R&D EMPLOYEE, (2) CLAIMS RELATING TO ENVIRONMENTAL LIABILITIES THAT HAVE
BEEN BROUGHT AGAINST PURCHASER BY THIRD PARTIES WITHIN FIVE (5) YEARS FOLLOWING
THE CLOSING DATE AND (3) ANY CLAIMS WHICH HAVE BEEN THE SUBJECT OF A WRITTEN
NOTICE FROM PURCHASER TO SELLER PRIOR TO THE EXPIRATION OF THE APPLICABLE PERIOD
UNDER THIS SECTION 4.5(B)(VI), WHICH NOTICE SPECIFIES IN REASONABLE DETAIL THE
NATURE OF THE CLAIM.

 

(III)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS SECTION 4.4, NO LIMITATION OR CONDITION OF LIABILITY PROVIDED IN THIS
SECTION SHALL APPLY TO THE BREACH OF ANY OF THE REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN IF SUCH REPRESENTATION OR WARRANTY WAS MADE WITH ACTUAL
KNOWLEDGE THAT IT CONTAINED AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO
STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS OR FACTS CONTAINED
THEREIN NOT MISLEADING.

 

(IV)                                IF THERE SHALL BE A JUDICIAL DETERMINATION
THAT ANY PARTY (THE ”INDEMNIFIED PARTY”) SEEKING INDEMNIFICATION FROM ANOTHER
PARTY (THE ”INDEMNIFYING PARTY”) UNDER THIS AGREEMENT IS NOT ENTITLED TO SUCH
INDEMNIFICATION IN THE AMOUNT ORIGINALLY CLAIMED BY A THIRD PARTY, THEN THE
INDEMNIFYING PARTY SHALL BE ENTITLED TO REIMBURSEMENT FROM THE INDEMNIFIED PARTY
FOR ITS COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES, INCURRED IN
THE DEFENSE OF THE CLAIM FOR SUCH INDEMNITY PRO RATA, TO THE EXTENT THAT THE
AMOUNT AWARDED IS LESS THAN THE AMOUNT ORIGINALLY CLAIMED.

 

(V)                                   FOLLOWING THE RECEIPT BY EITHER PARTY OF A
COMPLAINT INITIATING A LAWSUIT IN RESPECT OF A THIRD PARTY CLAIM IN RESPECT OF
WHICH INDEMNITY MAY BE SOUGHT FROM EITHER PARTY HEREUNDER, WITHIN A REASONABLE
TIME AFTER SUCH RECEIPT, THE RECEIVING PARTY SHALL GIVE THE OTHER PARTY NOTICE
OF SUCH THIRD PARTY CLAIM.

 

(VI)                                PURCHASER SHALL NOTIFY SELLER AND SELLER
SHALL NOTIFY PURCHASER OF ANY CLAIM FOR DAMAGES. SUCH NOTICE SHALL DESCRIBE, TO
THE EXTENT REASONABLY AVAILABLE, THE NATURE OF THE CLAIM, THE PROPOSED REMEDY
AND THE COST TO REMEDY OR TO SATISFY THE CLAIM. PURCHASER AND SELLER SHALL, IN
GOOD FAITH, CONSULT WITH THE OTHER PARTY AND GIVE THE OTHER PARTY A REASONABLE
OPPORTUNITY TO PROPOSE AN ALTERNATIVE METHOD TO REMEDY OR SATISFY THE CLAIM.
PROVIDED, HOWEVER, THAT IF THE NATURE OF THE CLAIM IS SUCH THAT, IN PURCHASER
AND SELLER’S JUDGMENT, THE ABOVE NOTICE AND OPPORTUNITY PROVISIONS COULD
REASONABLY BE EXPECTED TO CAUSE FURTHER DAMAGES OR WOULD OTHERWISE NOT BE
APPROPRIATE UNDER THE CIRCUMSTANCES, THEN THE PRIOR NOTICE AND OPPORTUNITY SHALL
NOT BE REQUIRED. NEITHER PURCHASER NOR SELLER SHALL BE REQUIRED IN ANY

 

26

--------------------------------------------------------------------------------


 

EVENT TO ADOPT THE METHOD PROPOSED BY THE OTHER PARTY. PURCHASER AND SELLER’S
FAILURE TO GIVE THE OTHER PARTY THE PRIOR NOTICE AND OPPORTUNITY OR TO ADOPT THE
METHOD PROPOSED, SHALL NOT BAR IN ANY EVENT EITHER PARTY FROM ASSERTING AN
INDEMNIFICATION CLAIM AGAINST THE OTHER UNDER AND SUBJECT TO THE TERMS AND
CONDITIONS DESCRIBED IN THIS SECTION 4.5, BUT, IN ANY SUCH CLAIM, THE FAILURE OF
EITHER PARTY TO GIVE PRIOR NOTICE AND OPPORTUNITY, OR TO ADOPT THE METHOD
PROPOSED SHALL BE ADMISSIBLE EVIDENCE IF EITHER PARTY SHALL CONTEST THE
REASONABLENESS OF THE AMOUNT OF THE DAMAGES THAT IT MAY RECOVER FROM THE OTHER
PARTY.

 

(VII)                             ANY AMOUNTS DUE TO PURCHASER AS A RESULT OF
SELLER’S INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT, ARISING FROM THE
TRANSACTIONS CONTEMPLATED HEREBY, ARISING FROM ANY BREACH OF ANY REPRESENTATION
OR WARRANTY OF SELLER OR OTHERWISE MAY BE DRAWN BY PURCHASER FROM THE PURCHASE
PRICE ESCROW. IF THE AMOUNT OF THE PURCHASE PRICE ESCROW IS NOT SUFFICIENT TO
PAY THE AMOUNTS DUE TO PURCHASER, PURCHASER MAY SET OFF SUCH AMOUNT FROM ANY
AMOUNTS OWED AT ANY TIME TO SELLER OR ITS AFFILIATES TO THE EXTENT PERMISSIBLE
UNDER KOREAN LAW.

 

4.6                                 Confidentiality.              From and after
the Closing, Seller shall, and shall cause its Affiliates and representatives
to, keep confidential and not disclose to any other Person or use for his or its
own benefit or the benefit of any other Person any trade secrets or other
confidential proprietary information in its possession or control relating to
the Transferred Assets. The obligations of Seller under this Section 4.6 shall
not apply to information which (a) is or becomes generally available to the
public without breach of the commitment provided for in this Section; or (b) is
required to be disclosed by law, order or regulation of a court or tribunal or
governmental authority; provided, however, that, in any such case, Seller shall
notify Purchaser as early as reasonably practicable prior to disclosure to allow
Purchaser to take appropriate measures to preserve the confidentiality of such
information.

 

4.7                                 Access

 


(A)                                  INFORMATION. SELLER AND PURCHASER SHALL
REASONABLY COOPERATE WITH EACH OTHER AFTER THE CLOSING SO THAT (SUBJECT TO ANY
LIMITATIONS THAT ARE REASONABLY REQUIRED TO PRESERVE ANY APPLICABLE
ATTORNEY-CLIENT PRIVILEGE) EACH PARTY HAS ACCESS WITHOUT CAUSING EXCESSIVE
HARDSHIP TO NORMAL OPERATIONS TO THE BUSINESS RECORDS, CONTRACTS AND OTHER
INFORMATION EXISTING AT THE CLOSING DATE AND RELATING TO SELLER (WHETHER IN THE
POSSESSION OF SELLER OR PURCHASER) (INCLUDING COPIES THEREOF) AS IS REASONABLY
NECESSARY FOR THE (I) PREPARATION FOR OR THE PROSECUTION OR DEFENSE OF ANY SUIT,
ACTION, LITIGATION OR ADMINISTRATIVE, ARBITRATION OR OTHER PROCEEDING OR
INVESTIGATION (OTHER-THAN ONE BY OR ON BEHALF OF A PARTY TO THIS AGREEMENT) BY
OR AGAINST PURCHASER OR SELLER (II) PREPARATION AND FILING OF ANY TAX RETURN OR
ELECTION RELATING TO SELLER AND ANY AUDIT BY ANY TAXING AUTHORITY OF ANY RETURNS
OF PURCHASER OR SELLER RELATING THERETO, (III) PREPARATION AND FILING OF ANY
OTHER DOCUMENTS REQUIRED BY GOVERNMENTAL OR REGULATORY BODIES, (IV) TRANSFER OF
DATA TO PURCHASER RELATING TO SELLER AND (V) THE PREPARATION OF ANY REPORTS
NECESSARY FOR THEIR FINANCIAL REPORTING PURPOSES INCLUDING THAT REQUIRED IN
CONNECTION WITH ANY REGISTRATION STATEMENT OR REPORT FILED BY PURCHASER WITH ANY
GOVERNMENTAL AGENCY, THE PARTY REQUESTING SUCH INFORMATION AND ASSISTANCE SHALL
REIMBURSE THE OTHER PARTY FOR ALL OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY
SUCH PARTY IN PROVIDING SUCH INFORMATION AND IN RENDERING SUCH ASSISTANCE. THE
ACCESS TO FILES, BOOKS AND RECORDS CONTEMPLATED BY THIS SECTION 4.7 SHALL BE
DURING NORMAL BUSINESS HOURS AND UPON NOT LESS THAN TWO (2) BUSINESS DAYS PRIOR
WRITTEN REQUEST, AND SHALL IDENTIFY THE SCOPE OF THE INFORMATION TO BE REVIEWED
AND SHALL BE SUBJECT TO SUCH FURTHER REASONABLE LIMITATIONS AS THE PARTY HAVING
CUSTODY OR CONTROL THEREOF MAY IMPOSE TO PRESERVE THE CONFIDENTIALITY OF
INFORMATION CONTAINED THEREIN, AND SHALL NOT EXTEND TO MATERIAL SUBJECT TO A
CLAIM OF PRIVILEGE UNLESS EXPRESSLY WAIVED BY THE PARTY ENTITLED TO CLAIM THE
SAME. THE PARTIES MUTUALLY AGREE TO USE THEIR COMMERCIALLY REASONABLE EFFORTS TO
CAUSE THEIR INDEPENDENT PUBLIC ACCOUNTANTS TO PROVIDE EACH OTHER WITH ANY
NECESSARY OR REQUIRED CONSENTS IN CONNECTION WITH AUDIT OF SELLER.


 


(B)                                 FACILITY. FOR COMPLETION OF THE EXISTING
PROJECTS, [***] AFTER THE CLOSING, SELLER SHALL BE ALLOWED TO OVERSEE THE DESIGN
AND PRODUCTION OF THE EXISTING PROJECTS, [***]. IN THIS REGARD, MR. HO YOUNG
KIM, PRESIDENT OF SELLER OR ANY ONE DESIGNATED BY HIM SHALL HAVE REASONABLE
ACCESS, DURING NORMAL BUSINESS HOURS, TO THE RESEARCH AND DEVELOPMENT DEPARTMENT
OF PURCHASER, PROVIDED THAT, (I) SUCH ACCESS SHALL BE LIMITED TO ONLY THE WORK
RELATED TO THE EXISTING PROJECTS, [***] AND (II) SUCH ACCESS SHALL NOT INTERFERE
WITH THE NORMAL BUSINESS OPERATION OF PURCHASER.

 

27

--------------------------------------------------------------------------------


 

4.8                                 Repayment of Debt. If any acceleration
clause in any -of the agreements between Seller and Financial Institutions
listed in Schedule 2.28 is triggered by the consummation of the transaction
contemplated by the Parties herein, Seller covenants to use that portion of the
Purchase Price set forth in Section 1.3 hereto or any of its funds to repay in
full such obligations unless such Financial Institution(s) that seeks
acceleration and Seller enters into a new agreement for the payment of the
underlying debt, in which event Seller agrees to make payment based on the new
agreement. Schedule 4.8 lists all payment due to creditors of Seller
six (6) month after the Closing (assuming the Closing Date of December 7, 2004),
which Schedule will be updated as of the Closing Date. Seller covenants to make
timely payment to those creditors listed in Schedule 4.8, unless Seller and
creditor(s) agree to change the payment term, in which event Seller covenants to
make payment based on the new payment term.

 

4.9                                 Assignment. This Agreement may not be
assigned by operation of law or otherwise without the express written consent of
Seller and Purchaser (which consent may be granted or withheld in the sole
discretion of Seller or Purchaser), provided, however, that with a prior written
notice to Seller, Purchaser may assign this Agreement (including any ancillary
agreements thereto) or any of its rights and obligations hereunder to one or
more Affiliates of Purchaser without the consent of Seller. In the event of such
consented or permitted assignment, Purchaser shall continue to remain liable
under this Agreement.

 

4.10                           Notices of Certain Events. Following the Closing,
Seller shall promptly notify Purchaser of (a) any notice or other communication
from any person alleging that the consent of such person is or may be required
in connection with the transactions contemplated by this Agreement and any
ancillary agreements thereto, (b) any notice or other communication from any
governmental agency in connection with the transactions contemplated by this
Agreement and any ancillary agreements thereto, and (c) any claims commenced or,
to Seller’s best Knowledge, threatened against, relating to or involving or
otherwise affecting the R&D or the Transferred Assets that, if pending on the
‘date of this Agreement, would have been required to have been disclosed
pursuant to this Agreement or that relate to the consummation of the
transactions contemplated by this Agreement and any ancillary agreements
thereto.

 

4.11                           Further Action with respect to Transferred
Assets. If, after the Closing Date, Seller becomes aware of, or the Purchaser
brings to the attention of Seller, any assets of Seller that should have been
transferred as of the Closing Date but were not so transferred, then such assets
shall be transferred, or caused to be transferred, to the Purchaser (or to one
or more Affiliates of the Purchaser designated by the Purchaser) as soon as
possible. This provision, however, shall not limit, in any way, the rights and
remedies of the Purchaser under this Agreement.

 

4.12                           Good Faith Obligations. The Parties agree to use
their best efforts to take, or cause to be taken, diligently and in good faith
all actions, and to do, or cause to be done, all things necessary, proper or
advisable to consummate the contemplated transaction under this Agreement.

 

SECTION 5

 

MISCELLANEOUS

 

5.1                                 Further Assurances; Cooperation. At and
after the Closing, Seller will execute and deliver such further instruments of
conveyance and transfer as Purchaser may reasonably request to convey and
transfer effectively to Purchaser the Transferred Assets or to put Purchaser in
actual possession and control of the R&D.

 

5.2                                 Nature- and Survival of Representations. The
representations, warranties, covenants and agreements of Purchaser and Seller
contained in this Agreement, and all statements contained in this Agreement or
any Exhibit or Schedule hereto or any certificate delivered pursuant to this
Agreement or in connection with the transactions contemplated hereby, shall be
deemed to constitute representations, warranties, covenants and agreements of
the respective Party delivering the same. Subject to Sections 4.2(e), 4.3 and
4.5, all such representations, warranties, covenants and agreements shall
survive the Closing for [***]. Except for the representation and warranties
expressly contained in this Agreement, the Parties make no other representations
or warranties and no additional representations and warranties

 

28

--------------------------------------------------------------------------------


 

may be implied.

 

5.3                                 Notices. All notices, requests, demands
elections and other communications which either Party to this Agreement may
desire or be required to give hereunder shall be in writing and shall be deemed
to have been duly given if delivered personally, by a reputable courier service
which requires a signature upon delivery, by mailing the same by registered or
certified first class mail, postage prepaid, return receipt requested, or by
telecopying with receipt confirmation (followed by a first class mailing of the
same) to the Party to whom the same is so given or made. Such notice, request,
demand, waiver, election or other communication will be deemed to have been
given as of the date so delivered or electronically transmitted or seven days
after mailing thereof.

 

If to Seller,
to:                                                                      Giga
Telecom, Inc.
5th Floor, Sewha Building
156-3 Samsung-Dong, Gangnam-Gu
Seoul, Korea 135-091
Attn: H.Y. Kim, President
Facsimile: 822-558-3196

 

If to Purchaser, to:                                             
UTStarcom, Inc.
1275 Harbor Bay Parkway
Alameda, CA 94502
Telecopy: 510-864-8802
Attn: Russell L Boltwood Esq., General Counsel
Facsimile: 510-864-8802

 

or to such other address as such Party shall have specified by notice to the
other Party hereto.

 

5.4                                 Successors and Assigns. This Agreement, and
all rights and powers granted hereby, will bind and inure to the benefit of the
Parties hereto and their respective successors and assigns.

 

5.5                                 Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of Korea, without regard
to its conflict of law provisions.

 

5.6                                 Heading. The headings preceding the text of
the sections and subsections hereof are inserted solely for convenience of
reference, and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction or effect.

 

5.7                                 Amendment and Waiver. The Parties may by
mutual agreement amend this Agreement in any respect, and any Party, as to such
Party, may (a) extend the time for the performance of any of the obligations of
any other Party, (b) waive any inaccuracies in representations by any other
Party, (c) waive compliance by any other Party with any of the agreements
contained herein and performance of any obligations by such other Party, and
(d) waive the fulfillment of any condition that is precedent to the performance
by such Party of any of its obligations under this Agreement. To be effective,
any such amendment or waiver must be in writing and be signed by the Party
against whom enforcement of the same is sought.

 

5.8                                 Entire Agreement. This Agreement and the
Schedules hereto, each of which is hereby incorporated herein, set forth all of
the promises, covenants, agreements, conditions and undertakings between the
Parties hereto with respect to the subject matter hereof, and supersede all
prior and contemporaneous agreements and understandings, inducements or
conditions, express or implied, oral or written.

 

5.9                                 Counterparts. This Agreement may be executed
(including by facsimile transmission) in two or more counterparts, each of which
shall be deemed an original, but which together shall constitute one and the
same instrument.

 

29

--------------------------------------------------------------------------------


 

5.10                           Governing Language. The English language text of
the Agreement shall prevail over any translation thereof.

 

5.11                           Dispute Resolution. For any dispute arising under
this Agreement which is not settled after good faith attempts by the Parties to
amicably resolve such dispute, Seoul Central District Court shall have exclusive
jurisdiction over such matters.

 

5.12                           Termination. This Agreement may be terminated
upon the occurrence of any of the following events:

 


(A)          THE MUTUAL AGREEMENT OF ALL THE PARTIES TO TERMINATE THE AGREEMENT;


 


(B)         BY PURCHASER IN ITS SOLE DISCRETION AT ANY TIME, WITH OR WITHOUT
CAUSE, FROM THE DATE OF THIS AGREEMENT UNTIL [***] BEFORE SELLER’S SHAREHOLDERS’
MEETING TO APPROVE THE ASSET TRANSFER (“WALK AWAY DATE”). IMMEDIATELY FOLLOWING
SELLER’S BOARD OF DIRECTORS MEETING FOR CONVENING THE SHAREHOLDERS’ MEETING,
SELLER SHALL INFORM PURCHASER OF THE SCHEDULED DATE OF THE SHAREHOLDERS’
MEETING. PRIOR TO THE WALK AWAY DATE, PURCHASER SHALL NOT INCUR ANY PENALTY FOR
TERMINATING THE AGREEMENT. FOR THE AVOIDANCE OF DOUBT, SELLER AGREES NOT TO GIVE
TO THE SHAREHOLDERS THE NOTICE FOR CONVENING THE SHAREHOLDERS’ MEETING UNTIL
FURTHER APPROVALS/CLEARANCE FROM THE MOCIE AND MOST (INCLUDING PROJECT MODELS
GDB 570, GPM-3000, GDM-100, GDM-101 AND GDM-530) HAVE BEEN OBTAINED AS PROVIDED
UNDER SECTION 1.11(G).


 


(C)          BY PURCHASER IN ITS SOLE DISCRETION (I) AT ANY TIME PRIOR TO THE
DATE OF THE SELLER’S SHAREHOLDERS’ MEETING TO APPROVE THE ASSET TRANSFER IF
PURCHASER DETERMINES THAT THE MOCIE AND MOST APPROVALS/CLEARANCE (AS PROVIDED IN
SECTION 1.11(G) ABOVE) IS NOT SATISFACTORY OR (II) BY [***] PRIOR TO THE DATE OF
THE SELLER’S SHAREHOLDERS’ MEETING IF PURCHASER DETERMINE THAT IT HAS NOT
OBTAINED ASSURANCE TO ITS REASONABLE SATISFACTION THAT ANY CONTEMPLATED CHANGE
OF EXISTING LAWS OR ADOPTION OF NEW LAWS IN CONNECTION WITH THE EXPORT AND/OR
USE OF THE CONCERNED CDMA TECHNOLOGY (AS PROVIDED IN SECTION 1.11(G) ABOVE).
SUCH TERMINATION BY PURCHASER SHALL BE DEEMED TO BE TERMINATION WITH CAUSE, BUT
SHALL NOT BE DEEMED TO BE (I) A BREACH BY SELLER OR PURCHASER AND (II) CAUSE
ATTRIBUTABLE TO SELLER. NEITHER PURCHASER NOR SELLER SHALL BE OBLIGATED TO PAY
ANY AMOUNT OR REIMBURSE THE OTHER PARTY FOR ANY LOSS INCURRED BY IT AS A RESULT
OF SUCH TERMINATION. IF PURCHASER FAILS TO NOTIFY SELLER OF THE TERMINATION OF
THE AGREEMENT UNDER THIS SECTION 5.12(C) PRIOR TO THE DATE OF SUCH SELLER’S
SHAREHOLDERS’ MEETING, PURCHASER SHALL BE DEEMED TO HAVE ACCEPTED THE
APPROVALS/CLEARANCE OBTAINED FROM THE MOCIE AND MOST AND SHALL NOT TERMINATE
THIS AGREEMENT PURSUANT TO THIS SECTION 5.12(C). REGARDLESS OF WHETHER OR NOT
PURCHASER EXERCISES ITS RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO THIS
SECTION 5.12(C), IT SHALL NOT IN ANY WAY AFFECT ITS RIGHT TO TERMINATE THIS
AGREEMENT UNDER ANY OTHER PROVISIONS OF THIS SECTION 5.12.


 


(D)         BY PURCHASER, WITHOUT CAUSE, AFTER THE WALK AWAY DATE UNTIL THE DATE
OF THE SHAREHOLDERS’ MEETING FOR APPROVING THIS TRANSACTION, PROVIDED THAT,
PURCHASER SHALL PAY SELLER REASONABLE COSTS AND EXPENSES INCURRED BY SELLER AS A
RESULT OF TERMINATING THE AGREEMENT IN AN AMOUNT NOT TO EXCEED [***] AND
PROVIDED FURTHER THAT, IF PURCHASER TERMINATES THE AGREEMENT WITH CAUSE DURING
THIS PERIOD, PURCHASER SHALL HAVE NO OBLIGATION TO PAY SELLER THE COSTS AND
EXPENSES.


 


(E)          BY PURCHASER, WITHOUT CAUSE, AFTER THE DATE OF THE SHAREHOLDER’S
MEETING FOR APPROVING THIS TRANSACTION UNTIL [***] PRIOR TO CLOSING, PROVIDED
THAT, PURCHASER SHALL PAY SELLER REASONABLE COSTS AND EXPENSES INCURRED BY
SELLER AS A RESULT OF TERMINATING THE AGREEMENT IN AN AMOUNT NOT TO EXCEED [***]
AND PROVIDED FURTHER THAT, IF PURCHASER TERMINATES THE AGREEMENT WITH CAUSE
DURING THIS PERIOD, PURCHASER SHALL HAVE NO OBLIGATION TO PAY SELLER THE COSTS
AND EXPENSES. PURCHASER MAY NOT TERMINATE THIS AGREEMENT WITHOUT CAUSE AFTER
[***] PRIOR TO THE CLOSING EXCEPT WHERE CLOSING DOES NOT OCCUR BY
JANUARY 31, 2005, IN WHICH CASE, PURCHASER MAY AT ITS DISCRETION TERMINATE THIS
AGREEMENT AS PROVIDED UNDER SECTION 5.12(F) BELOW UNLESS THE PARTIES MUTUALLY
AGREE TO EXTEND SUCH DATE.


 


(F)            PRIOR TO THE SHAREHOLDERS MEETING TO APPROVE THE ASSET TRANSFER,
SELLER MAY TERMINATE THIS TRANSACTION WITHOUT PENALTY IN THE EVENT THAT [***] OR
MORE OF THE TOTAL OUTSTANDING SHARES OF SELLER NOTIFY SELLER OF ITS DISSENT TO
THE ASSET TRANSFER. SELLER SHALL USE ITS BEST EFFORTS TO MINIMIZE THE NUMBER OF
SHAREHOLDERS WHO DISSENT TO THE ASSET TRANSFER. EXCEPT -AS PROVIDED ABOVE,
SELLER HAS NO RIGHT TO TERMINATE

 

30

--------------------------------------------------------------------------------


 


THIS TRANSACTION PRIOR TO CLOSING EXCEPT IF PURCHASER HAS FAILED TO MEET A
CONDITION PRECEDENT UNDER SECTION 1.10 PRIOR TO THE CLOSING. IF THIS AGREEMENT
IS TERMINATED BY PURCHASER DUE TO A MATERIAL BREACH BY SELLER OF THIS AGREEMENT
OR IF CLOSING DOES NOT OCCUR BY JANUARY 31, 2005 DUE TO CAUSES PRIMARILY
ATTRIBUTABLE TO SELLER (IN WHICH CASE, PURCHASER MAY TERMINATE THIS AGREEMENT AT
ITS SOLE DISCRETION), SELLER SHALL PAY PURCHASER A BREAK-UP FEE OF [***].

 

5.13                           Severability. If at anytime subsequent to the
date hereof, any term or provision of this Agreement shall be determined by any
court of competent jurisdiction to be partially or wholly illegal, void or
unenforceable, such provision shall be of no force and effect to the extent so
determined, but the illegality or unenforceability of such term or provision
shall have no effect upon and shall not impair the legality or enforceability of
any other term or provision of this Agreement.

 

5.14                           Construction. The Parties acknowledge that each
Party and its counsel have reviewed and revised this Agreement and that any
rule of construction to the effect that any ambiguities are to be resolved
against the drafting Party shall not be employed in the interpretation of this
Agreement or any amendments, schedules or exhibits hereto.

 

5.15                           Force Majeure. Neither Party shall be considered
in default or liable for any delay or failure to perform under this Agreement
due to causes beyond its reasonable control. Such causes may include, but not be
limited to, an act of nature, acts of the public enemy, labor disputes, strikes,
unusually severe weather conditions, insurrection, riot, war (whether an actual
declaration is made or not), civil commotion and other causes beyond the Party’s
reasonable control. Without prejudice to Section 5.12, if force majeure prevents
or delays the obligation under this Agreement, then the Party claiming force
majeure shall promptly notify the other Party in writing and shall use
reasonable efforts and due diligence to resume performance of its obligations.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed in their
respective names by an officer thereof duly authorized as of the date first
above written.

 

 

UTSTARCOM CDMA TECHNOLOGIES KOREA LIMITED

 

By:

 

 

Name:

Title:

 

 

GIGA TELECOM, INC.

 

By:

/s/ Hoyoung Kem

 

Name:Hoyoung Kem

Title: CEO and President

 

 

[SIGNATURE PAGE FOR ASSET PURCHASE AGREEMENT]

--------------------------------------------------------------------------------